18‐496‐cr (L) 
United States v. Black 
                      UNITED STATES COURT OF APPEALS 
                           FOR THE SECOND CIRCUIT 
                             ____________________ 
                                                                                       
                               August Term, 2018  
 
(Argued: August 14, 2018                          Decided: March 18, 2019) 
 
            Docket Nos. 18‐496‐cr(L), 18‐548‐cr(XAP), 18‐574‐cr(XAP) 
                                          
                             ____________________ 
 
UNITED STATES OF AMERICA, 
 
                               Appellant–Cross‐Appellee, 
                    v. 
 
RODSHAUN BLACK, AKA Rashaun Black, AKA Shaun, 
 
                         Defendant‐Appellee, 
 
DANIEL RODRIGUEZ, AKA Danny, ERNEST GREEN, AKA Ern, 
 
                         Defendants‐Appellees–Cross‐Appellants.* 
                                          
                             ____________________ 
 
Before: NEWMAN and POOLER, Circuit Judges, and COTE, District Judge.†
 

                                              

 The Clerk of the Court is directed to amend the caption as above. 
*

† Judge Denise Cote, of the United States District Court for the Southern District 
of New York, sitting by designation.  
       The United States appeals from the judgment of the United States District 

Court for the Western District of New York (William M. Skretny, J.) granting 

Rodshaun Black, Daniel Rodriguez, and Ernest Green’s motion to dismiss the 

remaining criminal charges against them on Sixth Amendment speedy trial 

grounds. Due to a panoply of delays, Black, Rodriguez, and Green were not tried 

until approximately sixty‐eight months after they were first indicted. For two 

years of that time, the government failed to render a decision on whether 

Defendants‐Appellees would face the death penalty.  

       On appeal, the government principally argues that the district court 

should not have attributed two years’ delay to the government for its prolonged 

death‐penalty decision and that the district court should have held Black, 

Rodriguez, and Green responsible for more of the delay than it did. Applying the 

factors outlined in Barker v. Wingo, 407 U.S. 514 (1972), we hold that the delay 

was an unconstitutional deprivation of Black’s, Rodriguez’s, and Green’s Sixth 

Amendment rights to a speedy trial. Accordingly, we AFFIRM the judgment of 

the district court.  




                                         2 
      Judge Cote concurs in the judgment in part and dissents in part in a 

separate opinion.  

      Affirmed. 

                              ____________________ 

                          MICHAEL P. FELICETTA, Assistant United States 
                          Attorney (Tiffany H. Lee, Assistant United States 
                          Attorney, on the brief), for James P. Kennedy, Jr., United 
                          States Attorney for the Western District of New York, 
                          Rochester, NY,  for Appellant–Cross‐Appellee. 
 
                          DONALD M. THOMPSON, Easton Thompson 
                          Kasperek Shiffrin, LLP, Rochester, NY, for Defendant‐
                          Appellee Rodshaun Black. 
                           
                          BARRY N. COVERT, Lipsitz Green Scime Cambria LLP 
                          (Erin E. McCampbell, on the brief), Buffalo, NY, for 
                          Defendant‐Appellee–Cross‐Appellant Daniel Rodriguez. 
                           
                          JESSE C. PYLE, Harrington & Mahoney (James P. 
                          Harrington, on the brief), Buffalo, NY, for Defendant‐
                          Appellee–Cross‐Appellant Ernest Green. 
 
POOLER, Circuit Judge: 

      The case before us treads on familiar ground—the fundamental 

protections for criminal defendants that are enshrined in the Sixth Amendment 

to the Constitution. Defendants‐Appellees Rodshaun Black, Daniel Rodriguez, 


                                          3 
and Ernest Green (collectively, “Defendants‐Appellees”) were indicted on March 

6, 2012, and charged with one count of Hobbs Act conspiracy. On March 7, 2012, 

prosecutors informed the district court that the case against Defendants‐

Appellees might become eligible for capital prosecution. Two years and nine 

months later, having not yet reached a decision on whether to seek the death 

penalty, the prosecution filed a superseding indictment that added new charges 

and accused Green and Black of an entirely new crime. On January 13, 2015—

two years and ten months after the government informed Defendants‐Appellees 

that they could face capital prosecution—the government decided that it would 

not seek the death penalty. With the nature of the case finally settled, it took 

another two years and ten months to bring Defendants‐Appellees to trial. In all, 

Defendants‐Appellees waited sixty‐eight months for a trial.  

      Today we hold for the third time in two years that criminal defendants’ 

rights to a speedy trial have been violated in the Western District of New York. 

United States v. Tigano, 880 F.3d 602 (2d Cir. 2018); United States v. Pennick, 713 

F. App’x 33 (2d Cir. 2017) (summary order). Defendants‐Appellees endured an 

extraordinary sixty‐eight‐month delay, suffered anxiety occasioned by the 


                                           4 
government’s nearly three‐year deliberation over whether to argue that they 

should be sentenced to death, and repeatedly requested a speedy trial. 

Accordingly, we AFFIRM the district court’s dismissal of the remaining charges 

against Defendants‐Appellees because Defendants‐Appellees’ rights to a speedy 

trial were violated.  

                                 BACKGROUND 

   I.      Proceedings on the Original Indictment 

        On March 6, 2012, a grand jury indicted Rodshaun Black, Daniel 

Rodriguez, and Ernest Green on one count of Hobbs Act conspiracy. Rodriguez 

was arraigned on the charge on March 7, Green on March 9, and Black on March 

13.  

        Although Black, Green, and Rodriguez were all confined in federal 

custody during the pendency of this case, each was detained under different 

circumstances. Black was serving a state sentence when he was arraigned on the 

federal charges; Green was arrested and detained on February 24, 2012, to 

answer to the charges in this case; and Rodriguez was at large at the time of the 

indictment and was subsequently arrested and detained on March 7, 2012. 


                                         5 
      A. The Government’s Death‐Penalty Decision 

      During Rodriguez’s arraignment hearing on March 7, the government 

alerted the court that the case might become a capital case. Specifically, the 

prosecution informed the district court: 

      [T]here is the possibility if not [the] likelihood of additional charges 
      down the road. . . . [I]n terms of appointment of counsel, it could be 
      a death penalty eligible case, Judge. So, no decisions have been 
      made in that regard obviously, no charges have brought in that 
      regard yet. But I would just urge the Court to appoint[] experienced 
      counsel.  

Gov’t App’x at 102. Thereafter, Black, Green, and Rodriguez were each 

appointed learned counsel. 

      Mindful of the government’s statements regarding death‐eligible charges, 

the magistrate judge (to whom all pre‐trial matters were referred) gave the 

parties until April 9, 2012, to complete discovery. But on the day discovery was 

scheduled to close, the government sought an extension to facilitate obtaining 

additional discovery from law‐enforcement agencies and to accommodate the 

prosecutor’s vacation. The court granted a three‐week extension until April 30, 

2012, with pre‐trial motions due on May 29, 2012.  




                                            6 
      With discovery in progress, Defendants‐Appellees expressed concern that 

the pre‐trial motion deadline would force them to submit motions before the 

government had issued its decision on whether to seek the death penalty, which 

would necessarily change the posture of the defense and impact Defendants‐

Appellees’ arguments in their motions. Therefore, on April 19, Black, Rodriguez, 

and Green requested adjournment of the pre‐trial motion deadline until the 

government had issued its death‐penalty decision. The court granted the motion 

and vacated the pre‐trial motion deadlines, with the intention of setting new 

deadlines when it could assess the government’s progress on the death‐penalty 

decision at a May 11, 2012, status conference. That status conference was 

subsequently postponed until May 17, 2012, because the government failed to 

produce the defendants.  

      At the May 17 conference, speedy trial concerns permeated the hearing. 

The government admitted that it had “not requested authorization from 

Washington” to seek the death penalty. Gov’t App’x at 126. Nonetheless, the 

government simultaneously objected to Defendants‐Appellees’ request to defer 

pre‐trial motion practice until the government issued a notice of intent. “[T]he 


                                         7 
government should not be in a position to have to justify speedy trial exclusions 

when the government is more than ready and satisfied to proceed in this case 

with the schedule,” the prosecutor informed the court. Gov’t App’x at 127. 

Defendants‐Appellees indicated that they would be amenable to a limited 

exclusion of time from the speedy trial clock, but they remained hesitant to 

proceed with motions without a decision because if the government sought the 

death penalty, the defense would need to scrap existing motions and begin anew. 

Counsel for Green then noted, “My client has indicated to me that he will agree 

to a definite extension of the motion schedule, but he is anxious to have this case 

move along.” Gov’t App’x at 132. Counsel for Rodriguez and Black echoed this 

concern. Striking a middle ground, the court extended the deadline for filing 

motions to July 28, 2012. 

      But by July 24, 2012—just four days before the deadline—the government 

still had not determined whether it would seek the death penalty. Defendants‐

Appellees therefore moved for an extension of time to file pre‐trial motions 

pending the government’s decision, noting that the government had informed 

them that it expected to have a decision within sixty days. At a status conference 


                                         8 
on August 2, 2012, the government told the court that the decision might come in 

October. Nonetheless, Defendants‐Appellees expressed a desire to press forward 

on the assumption that the government would not bring a superseding 

indictment. Heeding this request, the court made pre‐trial motions due on 

September 28, 2012. Defendants‐Appellees timely filed their motions, and after 

receiving a 10‐day extension, the government responded to Defendants‐

Appellees’ motions.  

      At a December 4, 2012, hearing on the motions, the court again addressed 

Defendants‐Appellees’ concerns about obtaining a speedy trial in the face of the 

government’s ever‐pending death‐penalty decision. The government refused to 

provide a timeline for its decision—noting, “Obviously my prediction games 

have been inaccurate so far, so I’m sort of hesitant to keep predicting.” Gov’t 

App’x at 179. The government at first indicated that the Department of Justice 

was proceeding with the death‐penalty process, but after further prodding from 

the court, it disclosed that, in fact, the prosecution had not met with the 

Department of Justice to discuss whether to seek the death penalty. 




                                          9 
      B. Delay Due to Missing Evidence 

      While the government contemplated its death‐penalty decision, the parties 

engaged in extensive litigation regarding the unexplained disappearance of 

several of the photo arrays that law enforcement had shown to witnesses to 

identify Defendants‐Appellees. Defendants‐Appellees requested additional 

discovery and to suppress identification evidence on December 28, 2012. On 

February 5, 2013, with some of the arrays still missing, the court ordered the 

government to produce all photo arrays used to identify Defendants‐Appellees. 

The government failed to produce one of the photo arrays that Rodriguez 

sought, and on March 11, 2013, the court directed the government to consult with 

the Buffalo Police Department again, which had previously claimed that the 

photo array used to identify Rodriguez was not in its possession.  

      On June 7, 2013, with little headway being made on locating the photo 

arrays, the court issued a scheduling order giving the government until June 21, 

2013, to make supplemental disclosures related to the photo arrays. Then, on the 

day of the deadline, the government sought and obtained a two‐week extension 




                                        10 
to make supplemental disclosures to accommodate the prosecutor’s military 

commitments.  

      On August 14, the court decided that an evidentiary hearing was necessary 

to resolve the pending pre‐trial motions and scheduled a hearing for October 2, 

2013—a full fifty days from the order. But even this date was not to be: the 

government moved to adjourn the hearing due to the lead prosecutor’s 

commitments in another case and a death in his family. The court rescheduled 

the hearing for November 6, 2013. But on November 6, the government 

requested another adjournment because one of the government’s witnesses was 

unavailable. The hearing was rescheduled a third time for December 3, 2013. But 

on December 3, the government failed to produce Black, and the hearing had to 

be rescheduled for December 20. On December 20, the government again failed to 

produce Black, and the hearing was rescheduled for February 19, 2014. Finally, 

on February 19, 2014—140 days after it was originally scheduled—the court held 

a hearing at which it ordered the government to look again for the missing photo 

array and for any documents regarding the missing photo array’s parameters. 

The court also scheduled a follow‐up hearing for March 7, 2014, if necessary. 


                                        11 
      The hearing was necessary. Defendants‐Appellees argued that the 

government had not produced all documents and witnesses related to the photo 

arrays. The court gave Defendants‐Appellees until March 24, 2014, to file 

supplemental motions regarding unproduced witnesses and discovery. On 

March 19, 2014, Defendants‐Appellees moved for an extension of that deadline, 

and the court moved the deadline to April 14, 2014. But after the government 

informed Defendants‐Appellees that the missing photo arrays had been 

discovered in a retired police detective’s house, Rodriguez requested additional 

time. The court vacated the scheduling order and set a conference for May 8, 

2014, that was subsequently accelerated to April 18, 2014, by consent of the 

parties. Defendants‐Appellees filed additional motions regarding the photo 

arrays on April 21 and April 23. 

      By the end of June, both sides reported that after meeting and conferring, 

the remaining discovery disputes were largely resolved. Following a one‐day 

adjournment requested by Black’s counsel, on August 19, 2014, the court held 

oral argument on the last of the parties’ suppression motions and reserved 

decision. On August 22, 2014, however, the judge decided another evidentiary 


                                        12 
hearing was necessary and scheduled one for October 14, 2014. On August 28, 

Black requested that the evidentiary hearing be delayed by two weeks. The 

magistrate granted the request, and the court held an evidentiary hearing and 

reserved decision on October 28, 2014.  

   II.      Proceedings on the Superseding Indictment 

         Before the magistrate judge issued his report and recommendation, on 

December 12, 2014, the government filed a nine‐count superseding indictment. 

The indictment charged Green, Black, and Rodriguez and Amilcar Ramos and 

John Coronado with the following in relation to the murder of Jabril Harper: 

Hobbs Act conspiracy (Count 1); Hobbs Act robbery and extortion (Count 2); 

kidnapping (Count 3); and use, brandishing, and discharge of a firearm (Count 

5). Green, Black, Rodriguez, and Coronado were also charged with discharge of a 

firearm causing death (Count 4). Finally, the indictment charged Green and Black 

with the following in relation to the kidnapping of Morris Singer in January of 

2010: Hobbs Act conspiracy (Count 6); Hobbs Act robbery and extortion (Count 

7); kidnapping (Count 8); and possession and brandishing of a firearm (Count 9). 

The indictment was filed just days before the statute of limitations was set to run 


                                           13 
on certain charges related to Morris Singer and made Green, Black, and 

Rodriguez eligible for the death penalty.1 

           On January 13, 2015—two years and ten months after notifying the court 

that the government was considering seeking the death penalty—the 

government informed the parties and the court that it would not seek the death 

penalty against any defendant.  

           During arraignment proceedings for Green, Black, Rodriguez, and Ramos 

on the superseding indictment, Green expressed his frustration with the age of 

the case:  

           I mean, I [would] rather represent myself. Like this is 
           unconstitutional. I don’t feel like this is right. I feel like counsel is 
           ineffective. This whole proceeding, like it’s a five year . . . statute of 
           limitation[s] on the Hobbs Act. I’m very abreast with the law. This 
           whole proceeding seem[s] illegal and it’s like it’s nothing being 
           happening, like it’s no bail.  
                  I’ve been incarcerated five years[2] and then come up with this 
           superseding indictment. Like I don’t understand it and everybody—
                                              

1 The government explains that it could not bring the additional charges until it 
secured the cooperation of Antoine Callahan, who pled guilty on February 14, 
2014. We note that the government had secured Callahan’s cooperation ten 
months prior to filing the superseding indictment. 

2 At the time of Green’s statement, he had in fact been detained on federal 
charges for just under three years.  
                                        14 
           I mean, we put in for a speedy trial. We don’t want to file no 
           motions. 

Gov’t App’x at 229. Thereafter, the court held a hearing on February 3, 2015, to 

address Green’s concerns and evaluate his relationship with counsel. The court 

relieved Green’s counsel at the hearing and appointed new counsel two weeks 

later.  

           A. Pre‐Trial Matters on the Superseding Indictment 

           On March 30, 2015, pre‐trial briefing began anew with a motion from 

Green. Black and Rodriguez requested extensions, which the court granted, 

extending the deadline to file motions to May 1, 2015. The parties participated in 

three evidentiary hearings in June and July, and the court ordered post‐hearing 

briefing due by September 28, 2015. After Black sought an extension of that due 

date, the court extended the deadline for all defendants’ briefing to October 9, 

2015. Green timely filed his briefing. Black and Rodriguez twice requested 

additional time, which caused a twenty‐six‐day delay. This was insufficient for 

Black, who requested even more additional time and ultimately filed his post‐

hearing brief on January 20, 2016. 




                                             15 
           Before the magistrate judge could consider the briefing, however, it 

needed to address several conflict‐of‐interest motions concerning Green, Ramos, 

and Coronado, which were not resolved until June 8, 2016.  

           Less than one month later on July 6, 2016, the magistrate judge issued a 

report and recommendation on the pre‐trial motions. Upon a motion by 

Rodriguez, the court granted Defendant‐Appellees a forty‐three‐day extension to 

file objections to the report and recommendation. Black and Rodriguez requested 

and received an additional four‐week extension for filing objections until 

September 30, 2016. Green did not join in this request and timely filed his 

objections on September 2, 2016.3 Black and Rodriguez then requested an 

additional extension of time because they were being held far outside the district 

and their counsel were encountering difficulty consulting with them. The court 

accommodated the request, making objections due on November 30, 2016. But 

Black and Rodriguez, again citing in part counsel‐access issues, requested an 

additional extension of time to file objections until January 30, 2017, which was 


                                              

3 On September 23, 2016, counsel for Green died. Green was appointed 
replacement counsel six days later, without occasioning delay. 
                                        16 
granted. Black and Rodriguez requested one last extension for their objections, 

and the court ordered their objections to be filed by March 1, 2017. Despite 

requesting an extension, Rodriguez filed his objections on January 30. Black filed 

his objections on February 27. After receiving a nine‐day extension to file its 

response, the government responded to Defendants‐Appellees’ objections on 

March 29.  

      On April 26, 2017, the court resolved the parties’ objections to the 

magistrate judge’s report and recommendation. At a May 25, 2017, status 

conference, Green again objected to the delay in the proceedings, and the district 

court set trial for October 31, 2017.   

      B. Motion to Dismiss and Trial 

      Prior to trial, Defendants‐Appellees moved to dismiss the superseding 

indictment on speedy trial grounds. The motion was fully briefed before the jury 

reached a verdict.  

      On November 7, 2017, the jury was sworn in and opening statements 

began. There were numerous delays during the trial, occasioned by attorney 

illnesses, late‐breaking evidentiary disclosures, and several prolonged, 


                                           17 
unexplained delays. Thus, the jury did not begin deliberating until January 5, 

2018, almost two months later. On January 17, the jury returned a partial verdict 

that acquitted Green and Black of Counts 6‐9—the charges related to the Singer 

kidnapping. On January 18, 2018, the jury hung on the remaining counts (Counts 

1‐5) related to the Harper murder. 

      By opinion dated February 8, 2018, the district court granted Defendants‐

Appellees’ motion to dismiss Counts 1‐5 (the Harper counts) on speedy trial 

grounds. United States v. Green, No. 12‐CR‐83S (1)(2)(3), 2018 WL 786185, at *1 

(W.D.N.Y. Feb. 8, 2018). The district court denied reconsideration on February 20, 

2018. The government timely appealed.  

                                    DISCUSSION 

      The Sixth Amendment guarantees that “the accused shall enjoy the right to 

a speedy and public trial.” U.S. Const. amend. VI. The right to a speedy trial has 

been deemed “fundamental” to our system of justice since its inception. Klopfer v. 

North Carolina, 386 U.S. 213, 223‐26 (1967) (“The history of the right to a speedy 

trial and its reception in this country clearly establish that it is one of the most 

basic rights preserved by our Constitution.”). Pursuant to the Sixth Amendment, 


                                           18 
the court and the government owe an “affirmative obligation” to criminal 

defendants and to the public to bring matters to trial promptly. United States v. 

New Buffalo Amusement Corp., 600 F.2d 368, 377 (2d Cir. 1979). This burden 

weighs particularly heavily on the government, which “owe[s] the additional 

duty of monitoring the case and pressing the court for a reasonably prompt 

trial.” United States v. Vispi, 545 F.2d 328, 334 (2d Cir. 1976).  

      The right to a speedy trial primarily protects three interests of criminal 

defendants: “(i) to prevent oppressive pretrial incarceration; (ii) to minimize 

anxiety and concern of the accused; and (iii) to limit the possibility that the 

defense will be impaired.” Barker v. Wingo, 407 U.S. 514, 532 (1972); United States 

v. Ewell, 383 U.S. 116, 120 (1966) (“This guarantee is an important safeguard to 

prevent undue and oppressive incarceration prior to trial, to minimize anxiety 

and concern accompanying public accusation and to limit the possibilities that 

long delay will impair the ability of an accused to defend himself.”). In addition, 

the right to a speedy trial serves a societal interest in the fair and efficient 

operation of the criminal justice system and in limiting the costs to the 




                                            19 
community of pretrial detention and its deleterious effects. Barker, 407 U.S. at 

519‐21. 

        Noting that “[i]t is . . . impossible to determine with precision when the 

right has been denied,” the Supreme Court shaped the now‐familiar inquiry for 

whether a defendant’s right to a speedy trial has been violated in Barker v. Wingo. 

Id. at 521. We consider four factors: the “[l]ength of delay, the reason for the 

delay, the defendant’s assertion of his right, and prejudice to the defendant.” Id. 

at 530. The Supreme Court emphasized in Barker that any individual factor 

cannot be a “necessary or sufficient condition” for a speedy trial violation but 

instead the factors are “related” and “must be considered together” in the 

context of the case. Id. at 533. Because we agree with the district court that the 

balanced factors reveal a speedy trial violation, we affirm the district court’s 

dismissal of the remaining charges against Black, Green, and Rodriguez. 

   I.      Standard of Review 

        We review the dismissal of an indictment for a violation of the Sixth 

Amendment’s guarantee of a speedy trial for abuse of discretion, United States v. 

Moreno, 789 F.3d 72, 78 (2d Cir. 2015), though we have indicated that the abuse‐


                                          20 
of‐discretion standard authorizes broad review of a district court’s balancing of 

the Barker factors, United States v. Ghailani, 733 F.3d 29, 44 (2d Cir. 2013) (“[I]n 

evaluating a defendant’s rights under the Speedy Trial Clause, a district court is 

in no better position than a reviewing court to undertake the required 

balancing.”). We review the district court’s factual findings for clear error. See 

Moreno, 789 F.3d at 78. 

   II.      The Length of Delay Is Presumptively Prejudicial 

         The first factor, the length of delay, serves as a “triggering mechanism” 

that places a speedy trial violation on the table and requires us to balance the 

other factors. Barker, 407 U.S. at 530. Once a defendant demonstrates a 

“presumptively prejudicial delay” based on “the interval between accusation 

and trial,” then we can consider the reason for the delay, the assertion of the 

right, and prejudice. Ghailani, 733 F.3d at 43 (internal quotation marks omitted). 

Where a defendant establishes a particularly substantial delay, “the burden is 

upon the government to prove that the delay was justified and that [the 

defendant’s] speedy trial rights were not violated.” New Buffalo Amusement Corp., 

600 F.2d at 377.  


                                           21 
      Whether a delay is presumptively prejudicial “is necessarily dependent 

upon the peculiar circumstances of the case.” Barker, 407 U.S. at 530‐31. 

Nonetheless, the Supreme Court has noted that a post‐accusation delay 

approaching one year may be considered presumptively prejudicial, Doggett v. 

United States, 505 U.S. 647, 652 n.1 (1992), and that a delay of “well over five years 

[] was extraordinary,” Barker, 407 U.S. at 533. This Court has held that a delay of 

“four and one‐half years is unquestionably substantial,” New Buffalo Amusement 

Corp., 600 F.2d at 377, and has stated that a delay of nearly seven years is 

“extreme,” Tigano, 880 F.3d at 612.  

      Defendants‐Appellees waited nearly five years and eight months to stand 

trial. The delay exceeds the “extraordinary” delay of over five years in Barker and 

the “unquestionably substantial” delay of four and one‐half years in New Buffalo 

Amusement Corp. See Barker, 407 U.S. at 533; New Buffalo Amusement Corp., 600 

F.2d at 377. In fact, the government has conceded that the delay in this case was 

presumptively prejudicial, and the circumstances of the case affirm the propriety 

of that concession. While the present case evolved from a single‐count 

indictment against three defendants to a nine‐count indictment against five 


                                          22 
defendants, the myriad delays here did not arise from any unique complexities 

in the case, and there is no suggestion that a case of this nature would require 

sixty‐eight months of pre‐trial litigation. We therefore easily find that the delay 

of five years and eight months in this case is substantial and presumptively 

prejudicial.  

       Our dissenting colleague, however, would hold that the delay in this case 

as to Counts 2 to 5 was substantially shorter than sixty‐eight months and was not 

presumptively prejudicial. The dissent urges that the district court improperly 

calculated the length of delay by measuring the delay for all charges (that is, for 

both the charge in the original indictment and the additional charges in the 

superseding indictment) as the period between when Black, Green, and 

Rodriguez were first indicted and when they were tried. The district court’s 

measure will not do for our dissenting colleague, who concludes that the time for 

measuring Defendants‐Appellees’ constitutional speedy trial claims as to Counts 

2 to 5 starts with the date of the superseding indictment. Drawing upon double 

jeopardy jurisprudence from Blockburger v. United States, 284 U.S. 299 (1932), the 

dissent would hold that each charge brought on a superseding indictment that 


                                         23 
requires proof of a different element than the charges in the original indictment 

marks the beginning of the period for assessing Defendants‐Appellees’ 

constitutional speedy trial claim for that charge. The dissent would therefore find 

that the district court erred in dismissing Counts 2 to 5.  

      We decline to adopt the dissent’s view for three primary reasons. First, the 

government forfeited this argument by not raising it below or even in its briefs to 

this Court. Second, the dissent’s advocacy for a Blockburger‐type analysis rests on 

the flawed premise that the Sixth Amendment right to a speedy trial attaches 

only after formal charges are filed and thus that it is possible for the relevant 

time period for a speedy trial claim to attach separately to each charge that a 

defendant faces. And finally, we are convinced that importing Blockburger to 

determine when the relevant time period for a speedy trial claim begins to run 

on charges brought on superseding indictments would vitiate the bedrock 

purposes of the Sixth Amendment.  

      As a preliminary matter, were it not for the dissent, we would not here 

consider whether the superseding indictment marked the start of the relevant 

speedy trial time period for Counts 2 to 5 because the government did not 


                                          24 
argue—or even suggest—that the December 2014 indictment was the relevant 

trigger for Defendants‐Appellees’ speedy trial calculation for Counts 2 to 5. 

Instead, the government accepted the district court’s timeframe and argued that 

the district court erred in allocating the responsibility for the delay between the 

parties and in finding that Defendants‐Appellees had regularly asserted their 

rights to a speedy trial. “It is well established that an argument not raised on 

appeal is deemed abandoned, and we will not ordinarily consider such an 

argument unless manifest injustice otherwise would result.” United States v. 

Quiroz, 22 F.3d 489, 490‐91 (2d Cir. 1994) (citations omitted) (internal quotation 

marks omitted).  

      No manifest injustice would inure from deciding this case on the terms the 

government presented to us. This is the third speedy trial case the United States 

Attorney for the Western District of New York has argued before us in the last 

two years. Tigano, 880 F.3d 602; Pennick, 713 F. App’x 33. Given the familiarity 

with speedy trial cases in the United States Attorney’s Office in the Western 

District of New York, we conclude the government’s failure to raise this 

argument was most likely a strategic decision. But for the dissent, we would 


                                         25 
decline to save Appellant from its own choices. We thus do not perceive manifest 

injustice as a consequence of our refusal to entertain an argument that we should 

revolutionize Sixth Amendment speedy trial jurisprudence by shifting the trigger 

of the relevant time period for a speedy trial.  

      More importantly, we disagree with the dissent’s predicate conclusion that 

the Sixth Amendment is triggered only by formal charges and is therefore 

compatible with double‐jeopardy jurisprudence. The dissent uses right‐to‐

counsel jurisprudence to justify a traverse to the Fifth Amendment in 

adjudicating a speedy trial claim, but the right to counsel is fundamentally 

distinct from the right to a speedy trial. Binding precedent establishes that the 

right to a speedy trial can attach before any formal charge is filed, and we 

therefore conclude it would be inappropriate to assign each charge against 

Defendants‐Appellees its own time period for a speedy trial based on the time of 

indictment.  

      The right to counsel and the right to a speedy trial attach at different points 

in a defendant’s journey through the criminal justice system. The right to counsel 

engages “at or after the time that judicial proceedings have been initiated against 


                                          26 
him whether by way of formal charge, preliminary hearing, indictment, 

information, or arraignment.” Brewer v. Williams, 430 U.S. 387, 398 (1977) 

(internal quotation marks omitted); see also Rothgery v. Gillespie County, 554 U.S. 

191, 194 (2008) (“[T]he right to counsel guaranteed by the Sixth Amendment 

applies at the first appearance before a judicial officer at which a defendant is 

told of the formal accusation against him and restrictions are imposed on his 

liberty.”). The right to a speedy trial, in contrast, is engaged by “either a formal 

indictment or information or else the actual restraints imposed by arrest and 

holding to answer a criminal charge.” United States v. Marion, 404 U.S. 307, 320 

(1971). As a consequence, unlike the right to counsel, the right to a speedy trial 

attaches at arrest—not when formal charges are filed. Dillingham v. United States, 

423 U.S. 64, 65 (1975). 

      In Dillingham, the Supreme Court reversed the Fifth Circuit when it 

calculated the speedy trial delay from the date the indictment was filed and 

thereby failed to account for the twenty‐two months between the defendant’s 

arrest and the indictment. Id. at 64‐65. The Supreme Court concluded that 

accounting was contrary to its precedent, which counseled, “Invocation of the 


                                          27 
speedy trial provision . . . need not await indictment, information, or other 

formal charge.” Id. at 65 (internal quotation marks omitted) (quoting Marion, 404 

U.S. at 321). The Court made the relevance of arrest emphatically clear: “[T]he 

Government constituted petitioner an ‘accused’ when it arrested him and thereby 

commenced its prosecution of him.”4 Id. at 65 (emphasis added). 

                                              

4    The full passage in which this sentence appears elaborates the point: 

           The Court of Appeals for the Fifth Circuit affirmed, holding that 
           under United States v. Marion, 404 U.S. 307 (1971), the 22‐month “pre‐
           indictment delay . . . is not to be counted for the purposes of a Sixth 
           Amendment motion absent a showing of actual prejudice.” 502 F.2d 
           1233, 1235 (1974). This reading of Marion was incorrect. Marion 
           presented the question whether in assessing a denial of speedy trial 
           claim, there was to be counted a delay between the end of the 
           criminal scheme charged and the indictment of a suspect not 
           arrested or otherwise charged previous to the indictment. The Court 
           held: “On its face, the protection of the (Sixth) Amendment is 
           activated only when a criminal prosecution has begun and extends 
           only to those persons who have been ‘accused’ in the course of that 
           prosecution. These provisions would seem to afford no protection to 
           those not yet accused, nor would they seem to require the 
           Government to discover, investigate, and accuse any person within 
           any particular period of time.” 404 U.S. at 313. In contrast, the 
           Government constituted petitioner an “accused” when it arrested him and 
           thereby commenced its prosecution of him. Marion made this clear, id. at 
           320‐21, where the Court stated: 
                  “To legally arrest and detain, the Government must 
                  assert probable cause to believe the arrestee has 
                                                28 
           In United States v. MacDonald,5 the Supreme Court again made it clear that 

when a defendant is arrested, a criminal prosecution has begun, and a 

defendant’s speedy trial right attaches. 456 U.S. 1, 7 (1982). The Court noted that 

while “[a] literal reading of the [Sixth] Amendment suggests that this right 


                                              

                      committed a crime. Arrest is a public act that may 
                      seriously interfere with the defendant’s liberty, whether 
                      he is free on bail or not, and that may disrupt his 
                      employment, drain his financial resources, curtail his 
                      associations, subject him to public obloquy, and create 
                      anxiety in him, his family and his friends. These 
                      considerations were substantial underpinnings for the 
                      decision in Klopfer v. North Carolina [386 U.S. 213 (1967)]; 
                      see also Smith v. Hooey, 393 U.S. 374, 377‐78 (1969). So 
                      viewed, it is readily understandable that it is either a 
                      formal indictment or information or else the actual 
                      restraints imposed by arrest and holding to answer a 
                      criminal charge that engage the particular protections of 
                      the speedy trial provision of the Sixth Amendment. 
                              “Invocation of the speedy trial provision thus need not 
                      await indictment, information, or other formal charge.” 

Dillingham, 423 U.S. at 64‐65  (alterations in original) (emphases added) (citations 
edited) (quoting Marion, 404 U.S. at 313, 320‐21). 

5 In MacDonald, the Supreme Court was presented with the question of whether 
the time between when military charges were filed and when a later indictment 
containing civil criminal charges was filed based on the same conduct counted 
toward speedy trial delay. 456 U.S. 1, 3 (1982). The Court held that it did not. Id. 
at 9‐10.  
                                         29 
attaches only when a formal criminal charge is instituted and a criminal 

prosecution begins,” the right to a speedy trial properly attaches after the 

government has “legally arrest[ed] and detained” the defendant—in which case, 

a criminal prosecution implicating a defendant’s Sixth Amendment right to a 

speedy trial has begun. Id. at 6, 8 (emphasis added) (internal quotation marks 

omitted). That is true because “the speedy trial guarantee is designed to 

minimize the possibility of lengthy incarceration prior to trial . . . [and] shorten 

the disruption of life caused by arrest and the presence of unresolved criminal 

charges.” Id. at 8. Therefore, the Court reasoned, “[i]n addition to the period after 

indictment, the period between arrest and indictment must be considered in 

evaluating a Speedy Trial Clause claim.” Id. at 7.  

      The Supreme Court has, in fact, repeatedly instructed that courts are 

required to count the time between a defendant’s arrest and the filing of an 

indictment in the duration of the relevant speedy trial time period. In Doggett, 

the Court said, “Once triggered by arrest, indictment, or other official accusation, 

. . . the speedy trial enquiry must weigh the effect of delay on the accused’s 

defense just as it has to weigh any other form of prejudice that Barker 


                                          30 
recognized.” 505 U.S. at 655 (emphasis added). And in Betterman v. Montana, the 

Court held “that the [Sixth Amendment speedy trial] guarantee protects the 

accused from arrest or indictment through trial . . . .” 136 S. Ct. 1609, 1612 (2016) 

(emphasis added). The Supreme Court has therefore left little doubt that the right 

to a speedy trial is not mechanistically linked to the filing of formal charges but 

instead attaches at arrest. 

      The difference between the points at which the right to counsel and the 

right to a speedy trial attach reflects the substantive differences between the two 

Sixth Amendment protections. The Supreme Court has made it clear that “the 

right to counsel exists to protect the accused during trial‐type confrontations,” 

while “the speedy trial right exists primarily to protect an individual’s liberty 

interest.” United States v. Gouveia, 467 U.S. 180, 190 (1984). Since a criminal 

defendant’s liberty interest is jeopardized by an arrest even prior to the 

defendant facing an indictment, the speedy trial right must attach in some cases 

before formal charges are filed. See MacDonald, 456 U.S. at 7.   

      Deployment of the Blockburger test, however, is only viable if the right to a 

speedy trial triggers at the time formal charges are filed. To apply the Blockburger 


                                          31 
test to speedy trial claims with superseding indictments, a court would need to 

compare two or more indictments and determine whether the superseding 

indictment brought new charges that required additional elements to be proven 

in order to determine the duration of the relevant period of delay. To do so 

would require us to ignore the fact that a defendant’s liberty interests had been 

compromised since the original indictment was filed. Giving each charge its own 

relevant time period for assessing delay could subject a criminal defendant to 

nearly ceaseless pre‐trial detention due to superseding indictments, each time 

justified by a new charge with a new element. Instead of condoning this 

troubling consequence, we conclude that the mechanistic inquiry that Blockburger 

requires is at odds with the “amorphous” right to a speedy trial, the scope of 

which is attuned to the facts of each case rather than just to the charges the 

government brings. See Barker, 407 U.S. at 522, 531‐32. 

      Third and finally, we disagree with the dissent because we conclude that 

the application of a Blockburger test to speedy trial cases with superseding 

indictments would vitiate the important interests that the Speedy Trial Clause 

protects. As we have noted, the Sixth Amendment protects defendants against 


                                         32 
“oppressive pretrial incarceration,” seeks to minimize the accused’s “anxiety and 

concern” in the face of criminal charges, and “limit[s] the possibility that the 

defense will be impaired.” Id. at 532. But if we allowed the government to use an 

indictment as a placeholder while contemplating more severe charges based on 

the same conduct, as it did here, those protections would fall. For example, if we 

marked the beginning of the relevant period of delay in this case for all charges 

other than Hobbs Act conspiracy at the time of the second indictment, we would 

ignore the two years and nine months prior that Defendants‐Appellees had been 

actually restrained, cf. United States v. Sorrentino, 72 F.3d 294, 297 (2d Cir. 1995) 

(determining whether the appellant was either arrested or subjected to 

substantial restrictions for purposes of answering a criminal charge), overruled in 

part on other grounds by United States v. Abad, 514 F.3d 271, 274 (2d Cir. 2008). 

Thus, not only does the Supreme Court’s instruction to count “the period 

between arrest and indictment” make such an accounting impermissible, 

MacDonald, 456 U.S. at 7, the practical application of this principle would require 

us to turn a blind eye to years of pre‐trial incarceration that ultimately became 

oppressive.  


                                           33 
       No more easily could we ignore that the accused persons’ anxiety and 

concern regarding the charges and their potential consequences persisted from 

the filing of the first indictment until the jury declined to convict Defendants‐

Appellees. Such anxiety was only increased, not initiated, when the government 

filed a superseding indictment. Lastly, where charges on a superseding 

indictment arise from the same conduct as the original indictment, allowing the 

superseding indictment to start a new relevant speedy trial time period for 

certain charges would only exacerbate our concerns about aging evidence. 

Witnesses’ memories and availability are preciously limited, and adopting a 

framework that permits the government to indict by placeholder and prolong the 

time between the wrongful act and trial fails to fiercely guard a defendant’s 

access to unimpaired evidence. 

      We therefore hold that the relevant interval for Defendants‐Appellees’ 

Sixth Amendment speedy trial claim is from the first indictment or arrest to trial. 

In so doing, we, like six of our sister circuits, do not apply the dissent’s suggested 

Blockburger approach to calculate the relevant delay for a speedy trial violation 

where a superseding indictment is filed. See United States v. Handa, 892 F.3d 95, 


                                          34 
106‐07 (1st Cir. 2018) (measuring duration of delay from the first indictment 

where charges in the superseding indictment arose from the same occurrence 

and the government reasonably could have brought all charges at once); United 

States v. Battis, 589 F.3d 673, 679 & n.5 (3d Cir. 2009) (calculating delay as the 

period “between the [first] federal indictment . . . and the start of trial,” and 

holding “that the speedy trial right was not affected by the filing of a 

superseding indictment”); United States v. Oriedo, 498 F.3d 593, 595, 597 (7th Cir. 

2007) (finding presumptive prejudice where “nearly three years passed from 

original indictment to trial” in a case with four superseding indictments); United 

States v. Milhim, 702 F.2d 522, 524‐25 (5th Cir. 1983) (starting speedy trial time 

period upon filing of original indictment despite superseding indictment being 

filed four months later); see also United States v. Black, 830 F.3d 1099, 1103–09, 1112 

(10th Cir. 2016) (calculating speedy trial delay where parties agreed on length of 

delay by combining “the three periods during which an indictment was pending 

against Black”); United States v. Jeanetta, 533 F.3d 651, 653‐54, 656 (8th Cir. 2008) 

(counting, without discussion, delay from original indictment until trial despite 

superseding indictment nine months after original indictment).  


                                          35 
   III.   Significant Delay Is Attributable to the Government 

      The second factor, the reason for the delay in bringing the defendant to 

trial, asks us to consider whether the delay was deliberate, neutral, or valid. 

Barker, 407 U.S. at 531. Even where the delay at issue is neutral, we must 

determine who bears responsibility for the delay. E.g., New Buffalo Amusement 

Corp., 600 F.2d at 377‐78 (considering whether the government or defendants 

were responsible for numerous delays); see also, e.g., Tigano, 880 F.3d at 613 

(engaging in similar analysis). Nonetheless, we routinely count neutral delay 

“such as negligence or overcrowded courts” against the government because 

“the ultimate responsibility for such circumstances must rest with the 

government rather than with the defendant.” Barker, 407 U.S. at 531; see also Vispi, 

545 F.2d at 334 (“We have repeatedly emphasized that affirmative action by the 

government in bringing cases to trial is mandated and that it cannot escape this 

duty on the ground that the delay is for institutional reasons.”). Thus, 

“[a]lthough negligence is obviously to be weighed more lightly than a deliberate 

intent to harm the accused’s defense, it still falls on the wrong side of the divide 

between acceptable and unacceptable reasons for delaying a criminal prosecution 


                                         36 
once it has begun.” Doggett, 505 U.S. at 657. “[O]ur toleration of such negligence 

varies inversely with its protractedness and its consequent threat to the fairness 

of the accused’s trial.” Id. (citation omitted). 

      The district court concluded that there was no evidence of deliberate delay 

but there was significant neutral delay. The court also considered some delay to 

be valid given the complexity of the case. We agree with the district court that 

much of the delay in this case was neutral but properly charged to the 

government. The neutral delay we charge to the government largely emanates 

from: (1) the government’s delayed decision on whether to seek the death 

penalty; (2) protracted litigation over missing evidence; (3) the government’s 

decision to file the superseding indictment just before the statute of limitations 

on certain charges was set to run; and (4) the government’s failure to produce 

witnesses and Defendants‐Appellees at court proceedings. Defendants‐

Appellees, particularly Black and Rodriguez, are also charged with some delay 

from filing objections to the magistrate judge’s report and recommendation, 

though some of this delay is tempered by the fact that attorney–client access 

issues occasioned it.  


                                           37 
      A. Delay from the Government’s Death‐Penalty Decision 

      The government informed the court that the prosecution might seek the 

death penalty as early as March 7, 2012. The district court concluded that despite 

the prominence of a possible death sentence in the pre‐trial proceedings, the 

government took no action for over two years to decide whether to pursue the 

death penalty. The government urges us to overturn this conclusion, but it has 

not provided any indication that it took more action on the issue than the district 

court gave it credit for. Indeed, while we understand that whether to seek the 

death penalty is a complex and appropriately deliberative process, the 

government has not explained why this particular deliberation lasted nearly 

three years.  

      The government urges that its deliberations were not the source of delay in 

this case but instead that, prior to the superseding indictment, the parties were 

prepared to proceed as if the death penalty were not on the table. The parties 

may have been prepared to proceed on the single‐charge indictment as of 

December 2012, but the death‐penalty decision was explicitly noted as the reason 

for numerous extensions in the early months of the case. From April 2012 until 


                                         38 
December 2012 (when it became clear that the prosecutor’s predictions as to 

when the government would receive a death‐penalty determination were 

woefully inaccurate), Defendants‐Appellees repeatedly sought extensions to 

avoid filing motions that would be substantively useless if the prosecution 

sought the death penalty. Even the magistrate judge explicitly recognized that 

the government’s death‐penalty deliberations were the driving force behind the 

extensions. Gov’t App’x at 157 (after vacating briefing schedule due to pending 

death‐penalty decision, setting the schedule “to accommodate what is now some 

60‐day timeline”). And even still, the progress made in prosecuting the original 

indictment was substantially compromised by the late‐breaking superseding 

indictment, which required new rounds of motion practice. The government’s 

attempts to minimize its responsibility for the delay are unavailing. 

      While we agree that the looming death‐penalty decision cannot properly 

charge the government with the entirety of the two years and ten months of 

delay before the government filed notice of its intent not to seek the death 

penalty, the government bears the burden of the delay between April 2012 and 

December 2012 occasioned by the death‐penalty decision and can properly be 


                                         39 
credited with some delay produced by the continuing threat that the proceedings 

would ultimately turn capital and nullify the work done to date. 

      B. Delay Arising from Litigation over Missing Photo Arrays 

      The district court also attributed about five months of delay to the 

government for its failure to efficiently manage its case, arising largely from 

protracted litigation about photo arrays that were used to identify Defendants‐

Appellees and had gone missing. Beginning in December 2012 and continuing 

until the last of the missing arrays was found in April of 2014, the photo arrays 

were a central focus of pre‐trial litigation, and the photo array used to identify 

Rodriguez alone accounted for at least five months of delay between February 

and June of 2014. 

      We find this failure particularly egregious. The government lost a piece of 

evidence for over two years after the indictment was filed, only for the array to 

be found in the home of a retired Buffalo police detective who was not even 

involved in police identification efforts. We find no difficulty in attributing to the 

government a five‐month delay based on the time spent litigating the photo 




                                          40 
arrays and the government’s failure to produce key evidence and witnesses 

related to the photo arrays.  

           C. Delay Occasioned by the Late‐Breaking Superseding Indictment 

           The government’s decision to file a superseding indictment just as the 

statute of limitations was about to run on some charges and two years and nine 

months after it filed the original indictment created significant additional delay.6 

Effectively, between March of 2012 and January of 2015, Defendants‐Appellees 

were waiting to find out what type of case this would become: for almost three 

years it was unclear what the ultimate charges against Defendants‐Appellees 

would be and whether the government would pursue the death penalty. Once 

the dust settled, much of the pre‐trial litigation prior to the superseding 

indictment needed to be restarted because the superseding indictment added 


                                              

6 The dissent would also exclude the government’s “investigative delay” in 
bringing the superseding indictment. While we concur that it is good practice for 
a prosecutor to wait to bring a superseding indictment until she is satisfied that a 
suspect can be shown to be guilty beyond a reasonable doubt, the dissent offers 
no reason that this investigative delay is not properly counted as neutral delay 
attributed to the government for purposes of the Speedy Trial Clause. See Barker, 
407 U.S. at 531 (noting that a “neutral reason” for delay “should be weighted less 
heavily but nevertheless should be considered”).  

                                                 41 
new charges related to the conduct that Defendants‐Appellees were already 

defending against, brought charges regarding completely unrelated conduct, and 

made Defendants‐Appellees eligible for a death sentence.7 While some of the 

delay in litigating pre‐trial issues anew is attributable to Defendants‐Appellees’ 

requests for extensions, the fact that there was a new round of pre‐trial litigation 

at all is attributable to the government’s poor case management.  

           D. Delay from the Government’s Failure to Produce Defendants‐
              Appellees and Witnesses and Extension Requests 

           The government’s total delay must also recognize smaller “neglects” that 

nonetheless extended the case. Tigano, 880 F.3d at 606. Most significantly, the 

government brought proceedings to a standstill between October 2, 2013, and 

December 3, 2013. During that time, the government requested a postponement 

of an evidentiary hearing—from October 2 to November 6—to accommodate the 

prosecutors’ other commitments (thirty‐five days of delay). But on November 6, 

when the hearing was to go forward, the prosecution did not produce a key 

                                              

7 We of course acknowledge that the government finally issued its “no‐seek” 
decision approximately one month after it filed the superseding indictment. 
Nonetheless, the new charges meant that Defendants‐Appellees faced a life 
sentence.  
                                      42 
witness, causing another twenty‐seven‐day delay. On the rescheduled date for 

the evidentiary hearing, the government failed to produce Black (resulting in a 

seventeen‐day delay). At the parties’ next attempt to hold a hearing, the 

government again failed to produce Black, and after that misstep, the hearing did 

not go forward for another sixty‐one days. All told, the delay in holding this 

single evidentiary hearing totaled almost five months. Added to the 

government’s extension requests and other failures to produce Defendants‐

Appellees, these small delays amount to five‐and‐a‐half months of delay 

attributable to the government.  

      E. Delays Accrued from Defendants‐Appellees’ Extension Requests 

      Defendants‐Appellees also shoulder the blame for some of the five years 

and eight months between when the original indictment was filed and the start 

of trial. Two delays in Defendants‐Appellees’ filings are particularly noteworthy 

here. First, Defendants‐Appellees significantly delayed post–evidentiary‐hearing 

briefing in the fall of 2015. Submissions were originally due by September 28, 

2015, but Defendants‐Appellees sought and received a ten‐day extension to file. 

Green timely filed his post‐hearing brief, but Black and Rodriguez sought and 


                                        43 
received a two‐week extension. Upon Rodriguez’s motion, the magistrate judge 

granted Black and Rodriguez another two‐week extension. Black and Rodriguez 

sought and received yet another extension of the post‐hearing briefing deadline, 

this time postponing the due date by sixty‐four days. Rodriguez then filed his 

post‐hearing submission, but Black did not file his submission until January 20, 

2016—a full thirteen days after the deadline. Thus, while Green caused a brief, 

ten‐day delay, Black and Rodriguez were significantly more dilatory.  

      Defendants‐Appellees also requested numerous extensions to file 

objections to the magistrate judge’s report and recommendation. Black, Green, 

and Rodriguez all requested a forty‐four‐day extension for submitting their 

objections, and thereafter Green timely filed. Black and Rodriguez, however, 

each received twenty‐eight extra days to file their objections due to their 

attorneys’ scheduling conflicts. Thereafter, Black and Rodriguez requested an 

additional sixty‐day extension, citing attorney–client access issues caused by 

Black and Rodriguez being held outside the district. As that extension expired, 

they sought and received a second sixty‐day extension, again in part due to 

attorney–client access issues. Rodriguez and Black also sought one final 


                                         44 
extension of thirty days, which Rodriguez ultimately did not use. While we 

count these delays against Black and Rodriguez, we attribute little weight to 

delays that Defendants‐Appellees incurred due to institutional considerations, 

such as Black and Rodriguez being held in distant federal facilities. See Tigano, 

880 F.3d at 612‐13 (noting the “spectrum of weights” to be applied to different 

delays). 

      F. The Government Is Responsible for Significant Delay 

      In sum, we agree with the district court that a significant portion of the 

delay is attributable to the government. The government bungled its production 

of documents used in identification procedures, failed to produce Defendants‐

Appellees and witnesses, and poorly managed the case against Defendants‐

Appellees. Significantly, the government’s inaction and subsequent indecision 

over whether to seek the death penalty loomed over the case for two years and 

ten months, and just when the case was nearly ready for trial, the government 

superseded the indictment, effectively scrubbing two years and nine months of 

belabored pre‐trial litigation.  

       


                                         45 
   IV.    Defendants‐Appellees Regularly Asserted Their Rights to a  
          Speedy Trial  

      On the third Barker factor, we consider Defendants‐Appellees’ assertions of 

their rights to a speedy trial. Barker, 407 U.S. at 531‐32. This inquiry is closely 

related to the other three inquiries—we expect a defendant’s assertion of his 

right to a speedy trial “will be affected by the length of the delay, to some extent 

by the reason for the delay, and most particularly by the personal prejudice, 

which is not always readily identifiable, that he experiences.” Id. at 531. We have 

previously noted that this inquiry is a fluid one that concerns itself with whether 

the government and the court were “put on notice” that a defendant has asserted 

his right to a speedy trial. New Buffalo Amusement Corp., 600 F.2d at 378; see also 

Tigano, 880 F.3d at 617‐18. 

      The district court concluded that Defendants‐Appellees frequently 

expressed their desire for a speedy trial. We agree. Defendants‐Appellees first 

raised their preference to “mov[e] the case along to the extent possible” in 

August of 2012 at a status conference held to determine how best to proceed in 

the absence of the promised superseding indictment. Gov’t App’x at 156‐57. 

Defendants‐Appellees again asserted their desire for a speedy trial and voiced 

                                           46 
their concerns that a delayed death‐penalty decision might interfere with a 

speedy trial at a status conference on December 4, 2012. In the midst of 

protracted litigation over the photo arrays, Defendants‐Appellees for a third 

time, on April 18, 2014, noted that they were preserving their right to a speedy 

trial. On January 21, 2015, when Defendants‐Appellees were arraigned on the 

superseding indictment, Green raised his concerns about the age of the case 

directly with the court. Speaking for himself, Green stated, “This whole 

proceeding seem[s] illegal and it’s like it’s nothing being happening, like it’s no 

bail. I’ve been incarcerated five years and then come up with this superseding 

indictment . . . . [W]e put in for a speedy trial.” Gov’t App’x at 229. He reiterated, 

“We scheduled for a trial after 71 days, that’s what we want a speedy trial, all 

three of us, we [are] all in concurrence with that . . . .” Gov’t App’x at 229. The 

court ultimately even held a separate conference with Green to discuss the issue 

and Green’s relationship with his attorney. Defendants‐Appellees’ invocation of 

the right continued over the next two years, as they raised concerns with pre‐trial 

delay on June 3, 2015, and Green objected to the delay of trial yet again at a May 

25, 2017, status conference. 


                                          47 
        These assertions, standing on their own, undoubtedly put the government 

on notice that there would be consequences if Defendants‐Appellees’ speedy trial 

rights were not protected. Tigano, 880 F.3d at 617. While the government on 

appeal makes much of the district court’s references to Defendants‐Appellees’ 

motions for severance, we find the aforementioned assertions of their speedy 

trial rights sufficient to preserve the right even absent consideration of the 

severance motions. The fact that Defendants‐Appellees also sought severance 

does not affect our analysis of the direct assertions of their rights. Thus, since 

Defendants‐Appellees raised speedy trial concerns frequently and explicitly, we 

conclude that they have satisfied their obligation to preserve their right, and this 

factor weighs in their favor.   

   V.      The Delay Was Prejudicial to Defendants‐Appellees 

        We assess the prejudice to criminal defendants “in the light of the interests 

. . . the speedy trial right was designed to protect”—namely, “(i) to prevent 

oppressive pretrial incarceration; (ii) to minimize anxiety and concern of the 

accused; and (iii) to limit the possibility that the defense will be impaired.” 

Barker, 407 U.S. at 532. While prejudice to the defense is “the most serious” of 


                                          48 
these interests, we also consider the “dead time” defendants spend in pre‐trial 

detention, the effect of detention on a defendant’s ability to “prepare his 

defense,” and the detrimental effect of “living under a cloud of anxiety, 

suspicion, and often hostility.” Id. at 532‐33. “Affirmative proof of impairment of 

the defense is not required in order to find a Sixth Amendment violation.” 

Tigano, 880 F.3d at 618; see also Doggett, 505 U.S. at 655 (“[A]ffirmative proof of 

particularized prejudice is not essential to every speedy trial claim.”). To the 

contrary, “we generally have to recognize that excessive delay presumptively 

compromises the reliability of a trial in ways that neither party can prove or, for 

that matter, identify.” Doggett, 505 U.S. at 655.  

      We agree with the district court that a significant portion of the prejudice 

in this case arises from the government’s delayed death‐penalty decision. In 

addition to the psychological effects of pre‐trial custody, Black, Green, and 

Rodriguez were forced for two years and ten months to worry over whether the 

government would seek not just their liberty, but their lives. The magnitude of 

the anxiety and concern incurred by this decision is great, and this consideration 




                                          49 
weighs heavily in our determination that the delay here prejudiced Defendants‐

Appellees.  

      The prejudice against Defendants‐Appellees did not end there, however. 

Indeed, they were forced to endure five years and eight months of pre‐trial 

detention, time that the Supreme Court has noted “is simply dead time.” Barker, 

407 U.S. at 533. The sheer length of time at issue here makes this pre‐trial 

detention “egregiously oppressive.” Tigano, 880 F.3d at 618.  

      We recognize that this consideration weighs less strongly in favor of Black, 

who was already in state custody serving a lengthy sentence when he was 

charged in this case. Black nonetheless argues that he was prejudiced by the 

extensive pre‐trial detention because if the case had proceeded more quickly, he 

could have served his state sentence concurrently with his federal sentence. 

Although Black is correct that “[j]udges have long been understood to have 

discretion to select whether the sentences they impose will run concurrently or 

consecutively with respect to other sentences that they impose, or that have been 

imposed in other proceedings, including state proceedings,” Setser v. United 

States, 566 U.S. 231, 236 (2012), we need not hazard a guess as to whether the 


                                         50 
district court would have imposed a concurrent sentence on Black in this case or 

whether Black was realistically concerned that a trial delay would shorten the 

portion of his state sentence to which a federal sentence could run concurrently 

in order to find that the delay prejudiced Black. This is because Black faced the 

oppressive weight of the death‐penalty decision, making the lengthy pre‐trial 

time served concurrently with his state sentence particularly harsh.    

      We are also cognizant that Defendants‐Appellees have not obviously 

suffered prejudice to their defense—indeed, they were acquitted on the charges 

related to Morris Singer, and the jury hung on the charges related to Jabril 

Harper. However, the delay in this case did present obstacles for the defense to 

overcome. First, the government’s decision to file a superseding indictment two 

years and nine months into the case forced Defendants‐Appellees to restructure 

their defense strategy while living with the decisions they had made in litigating 

the one‐count indictment for years. Thus, facing a drastically changed case 

against them, Defendants‐Appellees’ defense options were constrained by their 

prior choices in defending against a significantly lighter indictment. Second, 

particularly later in the pre‐trial detention, Black and Rodriguez were housed far 


                                         51 
from their counsel,8 making it difficult for them to file objections to the 

magistrate’s report and recommendation and prolonging their already 

extraordinary detention. As such, we recognize that prejudice to building a 

meritorious defense was modest, but the consequences of an extensive delay 

between indictment and trial nonetheless exacerbated the anxiety of the accused 

and impacted the defense.  

     VI.        The Factors Balance in Favor of Dismissal on Speedy Trial Grounds 

           Bearing heavily in mind the sheer length of the time between indictment 

and trial, the neglected death‐penalty decision, and the tardy superseding 

indictment, we conclude that the district court correctly dismissed the remaining 

counts on speedy trial grounds. The government bears responsibility for making 




                                              

8 While Black would have been detained in state custody if not for this case, 
because he was placed in federal custody for a portion of the pretrial 
proceedings, he was housed in the Northeast Ohio Correctional Center. Motion 
for an Extension of Time at 3, United States v. Green, No. 1:12‐cr‐83 (W.D.N.Y.), 
ECF No. 326; Motion for an Extension of Time at 3, Green, No. 1:12‐cr‐83, ECF 
No. 351. He had originally been serving his state sentence in Coxsackie, New 
York. Petition & Order for Writ of Habeas Corpus Ad Prosequendum at 1, Green, 
No. 1:12‐cr‐83, ECF No. 2. Thus, these attorney‐access issues were a unique 
feature of Black’s time in federal custody.   
                                         52 
no effort to resolve the death‐penalty question for two years, for waiting until the 

eve of the expiration of the statute of limitations to file a superseding indictment, 

for losing key evidence, and for repeatedly failing to produce Defendants‐

Appellees at court proceedings. Defendants‐Appellees’ requests for scheduling 

accommodations pale in comparison to these delays. Defendants‐Appellees 

made known their desire to proceed expediently to trial throughout the 

litigation, but these repeated requests failed to spur the government into 

upholding its “affirmative duty” to bring the case to trial without “unnecessary 

delay.” Tigano, 880 F.3d at 613. And while Defendants‐Appellees successfully 

avoided a guilty verdict in this case, they did so at the cost of five years and eight 

months of incarceration and at the psychological expense of uncertainty over 

whether they would face the death penalty for two years and ten months. 

Defendants‐Appellees’ rights to a speedy trial were violated and dismissal is 

appropriate.  

                                  CONCLUSION 

      Our holding today reiterates the affirmative obligation of both the court 

and the government to bring criminal defendants to trial promptly. New Buffalo 


                                          53 
Amusement Corp., 600 F.2d at 377. The court and government here made Black, 

Green, and Rodriguez await trial for five years and eight months. For two years 

and ten months of that extraordinary time, the government dangled the prospect 

of a capital prosecution. The Sixth Amendment right to a speedy trial requires 

significantly more vigilance from the court and the government than was 

demonstrated here. Accordingly, for the reasons given above, the judgment of 

the district court is AFFIRMED.9 




                                              

9 The grounds for the cross‐appeals by Green and Rodriguez were rejected by 
this Court’s order of May 16, 2018, denying Green’s request for immediate pre‐
trial release without conditions and Rodriguez’s request for less restrictive 
conditions of release. No. 18‐574, ECF No. 39; No. 18‐548, ECF No. 46. 
Accordingly, the cross‐appeals, Nos. 18‐574 and 18‐548, are dismissed as moot. 
                                        54 
DENISE COTE, District Judge, concurring in part in the judgment and dissenting 

in part: 

       The majority decides today that the Sixth Amendment’s speedy trial right 

attaches at the time of initial arrest, not at the commencement of adversarial 

proceedings, and that the amount of delay in bringing a defendant to trial is 

measured for Sixth Amendment purposes from that date not only for the crime 

with which a defendant is initially charged but also for any charges that may be 

filed later and that arise out of the “same conduct” underlying that arrest.  It also 

concludes that the time the government spent investigating the murder before 

filing a superseding indictment containing death‐eligible counts constituted 

unreasonable delay and requires dismissal of the counts added in the 

superseding indictment despite the district court’s finding that the government 

engaged in no intentional delay in its investigation.  I respectfully dissent from 

the dismissal of the counts included for the first time in the superseding 

indictment. 


       Delaying a trial for almost six years after indictment is extraordinary and 

merits the most careful examination of the reasons for that delay and of whether 

the district court should have acted differently to enforce the Sixth Amendment’s 


                                          1 
 
Speedy Trial Clause.  As the majority appropriately observes, this is the third 

appeal to come before us in recent years in which there were unacceptable delays 

in scheduling criminal trials in the Western District of New York.  I have no 

quarrel, therefore, with this court expressing dismay over the length of delay, 

even in the absence of any showing of prejudice to a defendant’s right to present 

a defense.  My dissent is prompted by concern about the legal framework the 

majority adopts to arrive at its decision affirming the district court’s dismissal of 

all of the charges against the defendants.  I believe that that legal framework runs 

contrary to controlling Sixth Amendment jurisprudence and will improperly 

restrict the government’s ability to investigate and prosecute criminal activity. 


      As set out below, Sixth Amendment rights do not attach at arrest; they 

attach when adversarial judicial proceedings are initiated, customarily through 

indictment, information, or a presentment on a criminal complaint.  This is true 

whether it is the Sixth Amendment right to counsel or the Sixth Amendment 

right to a speedy trial.  When a superseding indictment is filed that adds new 

charges, the Blockburger test determines whether the Sixth Amendment’s speedy 

trial rights attach for those new charges at that time or at some earlier time, just 

as it does when the Sixth Amendment right to counsel is at stake.  This is true 


                                          2 
 
whether or not the new charges arise out of the “same conduct” as the earlier‐

filed charges.  If the government intentionally delays the filing of new charges, 

the Fifth Amendment’s Due Process Clause provides a defendant with additional 

protections.  


      In this case, the defendants were indicted on March 6, 2012 with a single 

charge arising from a murder that occurred on December 16, 2009.  Almost three 

years later, the government filed a superseding indictment adding four 

additional counts related to that murder, including two death‐eligible counts, 

and three charges arising from an armed robbery that had occurred in January 

2010.  The defendants were tried on all charges roughly thirty‐five months later; 

they were acquitted of the 2010 armed robbery charges; the jury hung on the five 

charges related to the 2009 murder.  Neither the district court nor the majority 

concludes that there was any violation of the Speedy Trial Clause based solely on 

the interval of time between the filing of the superseding indictment and the 

trial.  This appeal largely turns therefore on whether the majority is correct in 

concluding that all charges must be dismissed with prejudice because the five‐

year eight‐month period between the initial indictment and the trial may 

properly be attributed not just to the charge in the initial indictment but also to 


                                          3 
 
each of the charges brought for the first time through the superseding 

indictment.  I find it may not. 


                                   BACKGROUND 

      On December 16, 2009, Buffalo police found the body of Jabril Harper in 

Roosevelt Park.  He had two gunshot wounds to his head. 

      On February 23, 2012, the government filed a criminal complaint charging 

Ernest Green with a single count of Hobbs Act Robbery in connection with the 

Harper murder.  At the time of the filing, Green was in state prison.  He was 

released to federal custody on February 24.  He made his initial appearance 

before a magistrate judge on March 5. 

      On March 6, 2012, a Grand Jury returned a single‐count indictment 

charging Green, Rodshaun Black, and Daniel Rodriguez with Hobbs Act 

Conspiracy.  Over the next sixty‐eight months, these three defendants were held 

in custody awaiting trial.1 




1 Black, who is serving a state sentence, shuttled back and forth between state 
custody and federal pretrial detention. 

                                         4 
 
      At a court appearance on March 7, 2012 ‐‐ the day after the initial 

indictment was filed ‐‐ the government informed the magistrate judge to whom 

this case was assigned for pretrial management: 

      there is a possibility if not likelihood of additional charges down the 
      road.  I know that’s not really to be considered by the Court right 
      now, but in terms of appointment of counsel, it could be a death 
      penalty eligible case, Judge.  So, no decisions have been made in that 
      regard obviously, no charges have been brought in that regard yet.  
      But I would just urge the Court to appoint[] experienced counsel. 
Gov’t App’x at 102.  In light of this statement, the magistrate judge appointed 

“learned” counsel to represent the defendants.2 

      In a letter to the magistrate judge dated April 17, 2012, defense counsel 

asked the court to “suspend its Scheduling Order concerning motions 

(dispositive and non‐dispositive) until the government makes a decision” 

concerning its notice of intent to seek the death penalty.  Id. at 116.  Defense 




2 Pursuant to 18 U.S.C. § 3005, defendants who have been charged with crimes 
eligible for the imposition of the death penalty are entitled to appointment of a 
second attorney learned in death penalty jurisprudence.  The Western District of 
New York’s plan for criminal proceedings in which CJA counsel will be 
appointed requires that the court specifically inquire whether the government 
will be considering a future death‐eligible charge if the underlying facts may 
permit such a subsequent filing.  See Western District of New York Criminal 
Justice Act Plan 17 (Jun. 18, 2010), available at 
http://www.nywd.uscourts.gov/sites/nywd/files/CJA‐2010‐
91%20Criminal%20Justice%20Act%20Plan%2C%206‐18‐10.pdf. 

                                          5 
 
counsel argued that “[g]oing forward with the filing of motions at this time, only 

to have the government subsequently file a superseding indictment and issue its 

[notice of intent], will require a whole new set of motions and motion practice, 

impinging on judicial economy in addressing the pre‐trial stage of this case.”  Id. 

at 117. 

       At a conference held on May 17, 2012, the government opposed that 

request, noting that it was difficult to predict when or if a superseding 

indictment would be filed.  The government took the position that 

       there is a . . . relatively simple pending case.  It’s a one‐count Hobbs 
       Act conspiracy.  And I don’t know that the motion schedule and the 
       proceedings in this one‐count fairly simple case should be held up . . 
       . pending something . . . that’s difficult to pin down. 
Id. at 126.  The government specifically noted that “speedy trial is certainly an 

issue and a concern,” and that it was “more than ready and satisfied to proceed 

in this case with the schedule.”  Id. at 127.  The magistrate judge expressed an 

unwillingness to adjourn the case generally to accommodate the timeline for 

reaching a decision on death‐eligible charges, noting that he “had one similar 

experience where it went on for months, perhaps even more than a year.”  Id. at 

129.  Nevertheless, the magistrate judge extended the motion schedule for two 

months, making motions due July 28, 2012. 


                                          6 
 
      On July 24, 2012, the defendants moved for a further extension of time to 

file defense motions because the government had not yet come to a decision 

regarding death‐eligible charges.  A conference was held before the magistrate 

judge on August 2 to discuss the potential for a superseding indictment and the 

government’s submissions to the Department of Justice regarding the death 

penalty.  At that conference, the government stated: 

      [W]e’re informed, Judge, by main justice that it will be 
      approximately a 60‐day period or 60 days from the present to get [a 
      decision on whether to issue a notice of intent to seek the death 
      penalty].  Actually the normal protocol is 90 days.  But we’ve been 
      informed they believe we could get a decision in a 60‐day period.  
      As the Court is probably aware, the Attorney General ultimately 
      makes that decision.  So, we are looking, Judge, at taking us into the 
      very beginning of October before having that decision. 
Id. at 156.  Defense counsel, expressing their clients’ desire to move the case 

along, then suggested that the Court “set a motion schedule, and we’ll file those 

motions within that schedule without awaiting a superseding indictment . . . .”  

Id.  The magistrate judge then made motions due September 28 and set oral 

argument for November 27.  That hearing was later rescheduled to December 4 

at the government’s request. 

      At the December 4 hearing, when asked about the status of the death 

penalty determination, the government stated: “I’m sort of hesitant to keep 


                                          7 
 
predicting.  But the bottom line is there’s a one‐count Hobbs Act indictment, and 

that’s what we’re litigating now.”  Id. at 179.  The government also represented 

that “the Department of Justice is proceeding with that process,” but there had 

not yet been a meeting between the U.S. Attorney’s Office and the Capital 

Review Committee in Washington.  Id. at 179‐80.  Defense counsel for Black 

agreed that “[w]e’re proceeding as if this is a noncapital case at this point.”  Id. at 

180. 

        While the parties litigated their motions, the government developed 

further evidence in connection with Harper’s murder.  In particular, Antoine 

Callahan entered a plea of guilty in another criminal case on February 14, 2014.  

As part of his plea agreement, Callahan agreed to cooperate with the government 

and to testify at the trial of the defendants on the Harper murder and robbery. 

        On December 12, 2014, the Grand Jury returned a superseding indictment.  

It included additional charges and added two new defendants, John Coronado 

and Amilcar Ramos.  Count One charged the Hobbs Act Conspiracy count from 

the original indictment.  The additional charges arising from the 2009 robbery 

and murder of Harper were Counts 2‐5, and included a substantive Hobbs Act 

Robbery count, a kidnapping count asserting that the crime resulted in Harper’s 



                                           8 
 
death in violation of 18 U.S.C. § 1201(a) (the “Kidnapping count”), and two 

firearms charges for violations of 18 U.S.C. §§ 924(j) and 924(c) (together, the 

“Firearms counts”).  Each of the original three defendants were charged in 

Counts 1‐5.  The two new defendants were both added to Count One.  One was 

named as well in Counts 2‐5, and the other was named in Counts Two, Three, 

and Five.  Two of the new charges, Counts Three and Four, were death‐eligible 

charges, and Count Three, the charge of Kidnapping resulting in death, carried a 

mandatory minimum sentence of life imprisonment.  See 18 U.S.C. § 924(j)(1); 18 

U.S.C. § 1201(a)(1).   

       The additional charges added by the superseding indictment also included 

four counts associated with a robbery of Morris Singer on or about January 4, 

2010 (the “Singer Counts”).  Those charges were Hobbs Act Conspiracy, Hobbs 

Act Robbery, a kidnapping charge, and a firearms charge.  These charges were 

brought against only Green and Black. 

       On January 13, 2015, approximately one month after the filing of the 

superseding indictment, the government advised the defendants that it would 

not be seeking the death penalty.  Following the government’s production of 

discovery on the newly charged offenses and to the newly charged defendants, 



                                          9 
 
the defendants engaged in extensive motion practice.  In addition, shortly after 

the superseding indictment was filed, Green requested new counsel.  Green’s 

new counsel was appointed on February 3, 2015, but unexpectedly died on 

September 21, 2016.  Green’s third attorney was appointed on September 29, 

2016.  Issues of defense counsel conflict also had to be resolved.  The defendants 

requested numerous extensions to file their submissions in support of their 

motions, and to file their objections to the magistrate judge’s lengthy Report and 

Recommendation in response to those motions.  That Report was adopted by the 

district court, which then addressed severance motions filed by the defendants.3 

      On October 27, 2017, four days before the trial was due to commence, 

Green filed a motion to dismiss the superseding indictment on the ground that 

the five years and seven months of delay between the original one‐count 

indictment and the trial violated his speedy trial rights under the Sixth 

Amendment.  Black and Rodriguez promptly joined the motion.  The court and 




3 On October 19, 2017, the district court granted Coronado’s motion to sever his 
trial from the other defendants pursuant to Bruton v. United States, 391 U.S. 123 
(1968).  On November 17, 2017, Coronado pled guilty to Count 2 of the 
Superseding Indictment, which charged him with Hobbs Act Robbery and 
Extortion.  Coronado subsequently testified at trial against the defendants here.   

                                         10 
 
parties agreed that the trial would proceed as scheduled and the motion would 

be addressed thereafter. 

      The trial began on October 31, 2017, and concluded on January 18, 2018.  

The jury acquitted Green and Black on the Singer Counts and acquitted Ramos 

on every count brought against him.  The jury was unable to reach a verdict on 

the five Harper Counts brought against Green, Black and Rodriguez. 

      On February 8, 2018, the district court granted the defendants’ motion to 

dismiss the superseding indictment on constitutional speedy trial grounds.4  

Calculating the pretrial delay from the filing of the original indictment, the court 

found that there had been approximately sixty‐eight months of delay before trial.  

It separately calculated that each of the three defendants had been detained for 

over five years, seven months.   

      In examining the reasons for the delay, the district court could detect no 

deliberate delay by the government.  It found, however, that there was 

considerable delay that was valid and considerable other delay that was 



4 Just two weeks prior to the decision, this court had reversed a conviction in the 
Western District of New York on speedy trial grounds and admonished the 
district court for its “failure . . . to comply with [its] obligation to bring 
defendants to a speedy and public trial.”  United States v. Tigano, 880 F.3d 603, 
619 (2d Cir. 2018) (citation omitted). 

                                         11 
 
“neutral,” as that term is understood in Sixth Amendment jurisprudence.  The 

neutral delay chargeable to the government included its “mishandling” of the 

death‐penalty determination, which resulted in the Department of Justice not 

reaching a decision for two years, ten months, and six days after the initiation of 

the prosecution.  The district court also found that substantial delay was 

attributable to the government’s decision to supersede the indictment.  Five 

months of delay were also attributed to the government’s conduct during 

discovery.  Another five‐and‐a‐half months of delay was caused by the 

government’s failure to produce the defendants or witnesses for pretrial 

hearings.  Finally, approximately four months of delay were attributed to the 

government because of the distance between Buffalo and the institutions in 

which the defendants were detained, which made it difficult for their attorneys 

to consult with them.5  Some of these delays were overlapping and they largely 

occurred in the period before the superseding indictment was filed. 




5 As explained at oral argument of this appeal, due to disciplinary infractions and 
separation orders, Black was moved among several institutions pending trial, 
many of them outside New York and at a considerable distance from the Buffalo 
courthouse. 

                                         12 
 
      The district court also attributed some neutral delay to the court and to the 

defendants.  It attributed six months to the court’s scheduling delays and eight‐

and‐one‐half months to the requests for extensions and adjournments by 

defendants Black and Rodriguez.    

      The court found that the defendants had consistently asserted their rights 

to a speedy trial and had been prejudiced by the delay.  While the defendants 

had not alleged any specific impairments to their ability to present a defense, 

they had suffered for over two years from the specter of facing the death penalty, 

and for over five years from the oppressive conditions of pretrial detention.   

      Balancing all of the factors identified in Barker v. Wingo, 407 U.S. 514 

(1972), the district court concluded that the defendants each suffered over sixty‐

eight months of prejudicial delay and that the delays were principally chargeable 

to the government.  It dismissed the superseding indictment for a violation of the 

defendants’ Sixth Amendment rights, and on February 20, 2018, denied the 

government’s motion for reconsideration. 

      In denying reconsideration, the district court acknowledged that the 

government had advocated against delaying pretrial proceedings pending a 

death‐penalty decision, but observed that the government’s representations that 



                                         13 
 
this could become a death‐eligible case had prompted the magistrate judge to 

postpone pretrial motions in the interest of economy, which had resulted in 

delay.  The district court also acknowledged that Green had calculated 650 days’ 

worth of extensions and adjournments attributable to the defendants, while the 

district court had attributed only eight‐and‐a‐half‐months of delay to the 

defendants.  The district court explained that some of that delay was not 

attributable to the defendants because it occurred during the period before the 

defendants were advised that the government would not seek the death penalty.  

Finally, it acknowledged that none of the defendants had moved to sever their 

trials on the basis that their Sixth Amendment rights to a speedy trial were being 

violated.  None of these, or the other issues described in its opinion, however, 

caused the court to alter its dismissal order.   

                                    DISCUSSION 

      The government appeals the dismissal of the five counts associated with 

the robbery, kidnapping and murder of Harper that are Counts 1‐5 in the 

superseding indictment.  It asserts that there was no violation of the Sixth 

Amendment’s Speedy Trial Clause (“Speedy Trial Clause”), and that the district 




                                           14 
 
court erred in determining that the defendants’ rights under the Speedy Trial 

Clause had been violated. 

1.    The Speedy Trial Right 

      The Sixth Amendment to the United States Constitution provides:  

      “In all criminal prosecutions, the accused shall enjoy the right to a 
      speedy and public trial, by an impartial jury of the State and district 
      wherein the crime shall have been committed; which district shall 
      have been previously ascertained by law, and to be informed of the 
      nature and cause of the accusation; to be confronted with the 
      witnesses against him; to have compulsory process for obtaining 
      witnesses in his favor, and to have the assistance of counsel for his 
      defence.” 
U.S. Const. amend. VI (emphasis added). 

      This is the third occasion in recent years that the court has examined 

prosecutions pursued in the Western District of New York to determine whether 

dismissal is required by the Speedy Trial Clause.  See United States v. Tigano, 

880 F.3d 602 (2d Cir. 2018); United States v. Pennick, 713 F. App’x 33 (2d Cir. 

2017).6  As a result, the fundamental rights secured by the Clause need only be 




6 In January 2014, Pennick moved to dismiss the two charges against him that 
had been pending for four years.  Pennick, 713 F. App’x at 34.  A second 
superseding indictment filed in May 2014 charged Pennick with eleven 
additional counts.  Id.  The district court dismissed the two original charges for a 
violation of the Speedy Trial Clause and we affirmed.  Id.  We “express[ed] no 
                                         15 
 
summarized here.  See Tigano, 880 F.3d at 611 (citing Klopfer v. North Carolina, 

386 U.S. 213, 223 (1967)).  

      The Speedy Trial Clause is “designed to minimize the possibility of 

lengthy incarceration prior to trial, to reduce the lesser, but nevertheless 

substantial, impairment of liberty imposed on an accused while released on bail, 

and to shorten the disruption of life caused by arrest and the presence of 

unresolved criminal charges.”  United States v. MacDonald, 456 U.S. 1, 8 (1982).  

The rights guaranteed by the Speedy Trial Clause cannot be waived through 

mere failure to promptly assert them.  Barker v. Wingo, 407 U.S. 514, 529‐30 

(1972); Tigano, 880 F.3d at 611.  To determine when a violation of the Speedy 

Trial Clause has occurred, we apply the four‐part balancing test established by 

the Supreme Court in Barker.  We look to the length of the delay, the reason for 

the delay, the defendant’s assertion of his right, and prejudice to the defendant.  

407 U.S. at 530; see also United States v. Abad, 514 F.3d 271, 274‐75 (2d Cir. 2008) 

(applying the four‐part Barker test).   




view” as to the merits of any motion that Pennick might bring to dismiss the 
remaining eleven counts on speedy trial grounds.  Id. at 36. 

                                           16 
 
       Sixth Amendment jurisprudence recognizes that “different weights should 

be assigned to different reasons” for delay.  Tigano, 880 F.3d at 612 (citing 

Barker, 407 U.S. at 531).  We recently described the three broad categories of 

delay and the varying weights accorded to each: 

       [D]eliberate attempts to delay trial weigh[] most heavily against the 
       government, valid reasons for delay such as missing witnesses are 
       taken off the scale entirely, and reasons of negligence or 
       overcrowded dockets are weighted somewhere in the middle 
       because the ultimate responsibility for such circumstances must rest 
       with the government rather than with the defendant. 
Id. at 612‐13 (citation omitted).  The third category of delay ‐‐ such as 

“misunderstandings” or a court’s inefficiencies ‐‐ is referred to as “neutral” 

delay.  Id. at 616 (citation omitted).    

       The presumption that pretrial delay has prejudiced the accused 

“intensifies over time.”  Doggett v. United States, 505 U.S. 647, 652 (1992).  

Accordingly, the “toleration” of negligence in bringing a defendant to trial 

“varies inversely” with the degree to which delay is protracted.  Id. at 657.  The 

length of time between accusation and adjudication, however, is not dispositive 

of the speedy trial analysis.  

       [I]n large measure because of the many procedural safeguards 
       provided an accused, the ordinary procedures for criminal 
       prosecution are designed to move at a deliberate pace.  A 
       requirement of unreasonable speed would have a deleterious effect 

                                             17 
 
       both upon the rights of the accused and upon the ability of society to 
       protect itself. 
United States v. Ewell, 383 U.S. 116, 120 (1966). 

      2.   Attachment of the Speedy Trial Right at Time of Adversarial 
Proceedings7  
       The rights guaranteed by the Sixth Amendment attach in “criminal 

prosecutions” for the benefit of an “accused.”  U.S. Const. amend. VI.  

Accordingly, Sixth Amendment rights attach at the time a criminal defendant is 

accused of a crime, which is customarily through presentment on an arrest 

complaint or the filing of an indictment or information.  They do not attach at 

arrest. 

       This reading derives directly from the words of the Constitution.  “On its 

face, the protection of the [Sixth] Amendment is activated only when a criminal 

prosecution has begun and extends only to those persons who have been 



7 The majority notes that neither party has raised the issue of attachment on 
appeal, and that the issue was not addressed by the district court.  Because the 
time of attachment of Sixth Amendment rights presents a pure question of law, 
because no Sixth Amendment analysis should proceed without reaching this 
threshhold legal issue, and because I believe that the majority’s statement of the 
law is not only wrong but will mislead both district courts and litigants in ways 
that may have profound and deleterious effects on the administration of justice, I 
address the merits of the attachment question.  We both believe, apparently, to 
borrow a phrase from the majority opinion, that the other’s approach will 
“revolutionize Sixth Amendment speedy trial jurisprudence.” 

                                         18 
 
‘accused’ in the course of that prosecution.”  United States v. Marion, 404 U.S. 

307, 313 (1971); see also Rothgery v. Gillespie Cty., 554 U.S. 191, 194 (2008) (right 

to counsel applies at the first appearance before a judicial officer).  The Court 

explained in MacDonald that the “literal reading” of the Amendment suggests 

that the rights under the Speedy Trial Clause attach “only when a formal 

criminal charge is instituted or a criminal prosecution begins.”  MacDonald, 456 

U.S. at 6.  We have also observed that the “‘key Sixth Amendment issue is 

whether [the accused] was either arrested or subjected to substantial 

restrictions for purposes of answering a criminal charge.’”  United States v. 

Jones, 129 F.3d 718, 724 (2d Cir. 1997) (quoting United States v. Bloom, 865 F.2d 

485, 491 (2d Cir. 1989)) (emphasis in Jones). 

      Accordingly, the Sixth Amendment right of the accused to a speedy trial 

“has no application beyond the confines of a formal criminal prosecution.”  

Doggett, 505 U.S. at 655; see also United States v. Sorrentino, 72 F.3d 294, 297 (2d 

Cir. 1995) (speedy trial right had not attached where “there was no restraint on 

Sorrentino’s liberty and no charges were filed against him following the first 

arrest”); Cowart v. Hargett, 16 F.3d 642, 645 (5th Cir. 1994) (“A defendant’s 

speedy trial rights attach only when he is formally charged with a crime or 



                                          19 
 
actually restrained in connection with that crime.” (citation omitted)).  “[T]o 

trigger a speedy trial analysis, an accused must allege that the interval between 

accusation and trial” is “presumptively prejudicial.”  Doggett, 505 U.S. at 651 

(emphasis added) (citation omitted).  The provisions of the Sixth Amendment 

“afford no protection to those not yet accused, nor would they seem to require 

the government to discover, investigate, and accuse any person within any 

particular period of time.”  Marion, 404 U.S. at 313. 

      As far back as 1989, we applied these principles and held that “the key 

Sixth Amendment issue is whether [the defendant] was either arrested or 

subjected to substantial restrictions for purposes of answering a criminal 

charge.”  Bloom, 865 F.2d at 491.  Because the defendant had been released from 

custody following his arrest without being subjected to any formal charges, we 

held that the restrictions imposed by his arrest and questioning “were intended 

only to protect an ongoing investigation and did not trigger his Sixth 

Amendment rights” under the Speedy Trial Clause.  Id. 

      The majority acknowledges that the Sixth Amendment right to counsel 

attaches at the time an indictment or information is filed or “at the first 

appearance before a judicial officer at which a defendant is told of the formal 



                                          20 
 
accusation against him and restrictions are imposed on his liberty.”  Rothgery, 

554 U.S. at 194.  It asserts, however, that the Sixth Amendment rights to counsel 

and to a speedy trial attach at different points in a defendant’s journey through 

the criminal justice system. 

      This distinction between the two Sixth Amendment rights is critical to the 

majority’s holding.  Because it finds that the constitutional right to a speedy trial 

attaches at an arrest, it concludes that the period of delay before trial is measured 

from that arrest for any charges that arise from the “same conduct” underlying 

that arrest, no matter when those charges are filed.  Because of that conclusion, it 

finds it would be “inappropriate” to assign each charge against a defendant its 

own time period for a speedy trial based on the time an indictment or 

information is filed or the defendant is presented on an arrest complaint 

containing that charge. 

      The text of the Sixth Amendment does not allow for such a distinction 

between these two constitutional rights.  Both rights apply in “criminal 

prosecutions” for the benefit of “the accused.”  U.S. Const. amend. VI; see United 

States v. Gouveia, 467 U.S. 180, 188 (1984) (relying on these Sixth Amendment 

terms in determining the point at which Sixth Amendment rights attach).  The 



                                          21 
 
majority’s approach would give the same words in the Constitution two different 

meanings.  Cf. United States v. Dixon, 509 U.S. 688, 704 (1993) (“[I]t is 

embarrassing to assert that [a] single term . . . has two different meanings . . . .”).  

In light of the clear text of the Sixth Amendment and governing precedent, I 

would reaffirm that the Sixth Amendment right to a speedy trial, like the Sixth 

Amendment right to counsel, attaches at the initiation of adversarial judicial 

proceedings.  This can be through presentment on an arrest complaint or the 

filing of an indictment or information. 

      The majority contends that Marion, Dillingham v. United States, 423 U.S. 

64 (1975), MacDonald, and Betterman v. Montana, 136 S. Ct. 1609 (2016), 

establish that the Speedy Trial Clause right attaches at arrest and not at the time 

a defendant is presented on an arrest complaint.  I disagree.  Through a series of 

cases beginning with Marion, the Supreme Court has consistently held that the 

rights protected by the Speedy Trial Clause attach prior to the filing of an 

indictment or information.  In doing so, it has frequently used the term “arrest” 

to indicate as much.  But, beginning in Marion, and in decisions that followed, 

the Court has employed more concrete formulations to describe more precisely 

the point at which the rights attach.  As explained in Marion, it is the “holding to 



                                           22 
 
answer a criminal charge” following an arrest that triggers the attachment of the 

Sixth Amendment’s speedy trial rights.  Marion, 404 U.S. at 320; see also 

MacDonald, 456 U.S. at 6, 8; Dillingham, 423 U.S. at 65.  I see little daylight 

between Marion’s formulation and the formulation in Rothgery that the right to 

counsel under the Sixth Amendment “applies at the first appearance before a 

judicial officer at which a defendant is told of the formal accusation against him.”  

Rothgery, 554 U.S. at 194.   

      In the right to counsel context the Court has had multiple occasions to be 

precise about the point at which a “criminal prosecution” renders a defendant 

“accused.”  The Supreme Court has made clear that Sixth Amendment rights 

attach at “the initiation of adversary judicial criminal proceedings ‐‐ whether by 

way of formal charge, preliminary hearing, indictment, information, or 

arraignment.”  Rothgery, 554 U.S. at 198 (quoting Gouveia, 467 U.S. at 188).  It is 

at that point that “the government has committed itself to prosecute, the adverse 

positions of government and defendant have solidified, and the accused finds 

himself faced with the prosecutorial forces of organized society and immersed in 

the intricacies of substantive and procedural criminal law.”  Id. (citation 

omitted). 



                                          23 
 
      I also perceive no tension with the interests which the Supreme Court has 

identified as protected by the Speedy Trial Clause in holding that the attachment 

of the rights protected by the Clause begins, where no indictment or information 

has yet been filed, not at arrest but at presentment on an arrest complaint.  The 

Sixth Amendment’s liberty interests, whether addressed to the right to counsel or 

to a speedy trial, are those that accompany a prosecution, not the act of arrest.  

The right to be free from a wrongful arrest is largely protected by the Fourth 

Amendment, not the Sixth.   

3.  Impact of Superseding Indictment on Sixth Amendment Rights 

      The Supreme Court has used the Blockburger test to determine when a 

violation of the Sixth Amendment right to counsel in connection with one 

criminal charge fatally undermines the prosecution on another charge.  See 

Blockburger v. United States, 284 U.S. 299 (1932).  That same test should be used 

to determine when the Sixth Amendment right to a speedy trial attaches.  If the 

new charge is a separate offense, as determined under Blockburger, then the 

Sixth Amendment right attaches at the time the superseding indictment 

including that charge is filed.  If not, then the right attaches at the same time as it 

attached to the original offense from which it cannot be separated. 



                                          24 
 
      In Texas v. Cobb, 532 U.S. 162 (2001), the Supreme Court stressed, as it had 

in MacDonald, that the Sixth Amendment’s protections apply only after the 

initiation of adversarial judicial proceedings.  Id. at 167.  In Cobb, the defendant 

confessed to and was indicted for a burglary.  He was thereafter advised of his 

Miranda rights and questioned.  He then confessed to the murder of two victims 

who lived in the house he had burglarized.  Id. at 165.  The Supreme Court held 

that the Sixth Amendment right to counsel is “‘offense specific,’” and does not 

automatically attach “to crimes that are factually related to those that have 

actually been charged.”  Id. at 167 (citation omitted).  It concluded that the right 

to counsel attaches to an uncharged offense only if that offense “would be 

considered the same offense under the Blockburger test.”  Id. at 173.  It 

explained, “we could just as easily describe the Sixth Amendment as 

‘prosecution specific,’ insofar as it prevents discussion of charged offenses as 

well as offenses that, under Blockburger, could not be the subject of a later 

prosecution.  And, indeed, the text of the Sixth Amendment confines its scope to 

‘all criminal prosecutions.’”  Id. at 173 n.3 (emphasis in Cobb).  Applying this 

analysis, the Court held that the Sixth Amendment right to counsel did not bar 




                                          25 
 
police from interrogating the defendant regarding the murders and that his 

confession to those murders was admissible at trial.  Id. at 174.  

      Under Blockburger, two charges are considered separate offenses if “[e]ach 

of the offenses created requires proof of a different element.”  Blockburger, 284 

U.S. at 304.  “[T]he test to be applied to determine whether there are two offenses 

or only one, is whether each provision requires proof of a fact which the other 

does not.”  Id.  If the charges fail this test, they are considered to be the “same 

offense” for purposes of the Fifth Amendment’s Double Jeopardy Clause, id., 

and the Sixth Amendment.  Cobb, 532 U.S. at 173.  “It is not determinative 

whether the same conduct underlies the counts; rather it is critical whether the 

‘offense’ ‐‐ in the legal sense, as defined by Congress ‐‐ complained of in one 

count is the same as that charged in another.”  United States v. Chacko, 169 F.3d 

140, 146 (2d Cir. 1999). 

      The Eleventh Circuit applied a similar framework in rejecting a challenge 

brought under the Speedy Trial Clause to charges added through an indictment.  

In United States v. Derose, 74 F.3d 1177 (11th Cir. 1996), the defendants were 

charged with a drug conspiracy in a criminal complaint following their arrest 

and indicted almost two years later for that conspiracy and the substantive 



                                          26 
 
offense of drug possession.  Finding that the crime of possession “is a distinct 

and separate offense” from the crime of conspiracy, the Eleventh Circuit held 

that the prosecution on the possession charge did not violate the Sixth 

Amendment’s Speedy Trial Clause even though the proof of the possession 

charge “relied on the same facts that supported the conspiracy charge.”  Id. at 

1185. 

         This court has not yet considered how Sixth Amendment jurisprudence 

applies to a Speedy Trial Clause issue like the one here.  The majority opposes 

application of the Blockburger test for several reasons.  It argues that deployment 

of the Blockburger test is only viable if the right to a speedy trial is triggered by 

the filing of a charge, as opposed to an arrest.  That observation is certainly 

correct.  After all, application of the Blockburger test requires a comparison of 

elements of the crimes contained in charging instruments, whether an arrest 

complaint or an indictment or information.  But, for the reasons already 

explained, I believe that the majority is wrong in concluding both that the right 

to speedy trial can attach at a time earlier than the right to counsel, and that it 

attaches at the time of arrest. 




                                          27 
 
      The majority resists application of the Blockburger test for other reasons as 

well.  It contends that use of this test would allow courts to ignore that a 

defendant’s liberty interests had been compromised since the original indictment 

had been filed, could subject a defendant to ceaseless pretrial detention justified 

by the filing of new charges with new elements, and might allow the government 

to use an indictment as a placeholder while it contemplated more severe charges.  

There are several reasons that this parade of horribles need not and certainly 

should not occur.   

      A district court is under an obligation at all times to protect the interests 

embodied in the Speedy Trial Clause.  The Speedy Trial Act was enacted to assist 

courts in that task.  See United States v. Loud Hawk, 474 U.S. 302, 304 n.1 (1986) 

(remarking that Speedy Trial Act is generally “more stringent” than Speedy Trial 

Clause); United States v. Rice, 746 F.3d 1074, 1081 (D.C. Cir. 2014) (“[A]s a 

number of courts have noted, it will be an unusual case in which the [Speedy 

Trial] Act is followed but the Constitution violated.” (citation omitted)). 

      Moreover, a court is under no obligation to delay scheduling a trial on an 

indictment until the government completes an ongoing investigation that may or 

may not lead to the filing of additional charges.  Even after a superseding 



                                          28 
 
indictment is filed, a court has the discretion to proceed with trial on the 

originally‐filed charges alone if it determines that further delay to permit 

discovery and motion practice on the new charges would violate the defendant’s 

rights.  A verdict at that trial will bar a future prosecution to the extent new 

charges are not separate offenses, as measured under Blockburger.  Moreover, as 

described below, should the court determine that there has been undue 

investigative delay that prejudices a defendant, it may dismiss the new charges 

as brought in violation of the Due Process Clause.  

      I believe that application of the uncontroversial and well‐established 

principles found in Sixth Amendment jurisprudence will fully protect a 

defendant’s rights.  Indeed, I believe that any other result invites manipulation of 

the criminal justice system and interferes improperly with the executive’s duty to 

investigate criminal activity with care and to exercise its discretion to file charges 

with prudence.  After all, if the defendants here had been brought to trial at any 

point in 2014 on the single charge contained in the 2012 indictment, the Double 

Jeopardy Clause would not have prevented the Grand Jury from returning a new 

indictment against them in 2014 containing each of the additional charges that 

were included in the 2014 superseding indictment.  The only restraint under the 



                                          29 
 
law would have been that supplied by the Due Process Clause.  While the 

executive may have chosen to allocate its resources differently, the law would 

not have required it to do so.  The result should be no different simply because 

the district court did not schedule a timelier trial on the Hobbs Act Conspiracy 

charge pleaded in the original indictment. 

      Two other observations about this very prosecution underscore this point.  

The December 2014 superseding indictment added two new defendants and 

charged both of them in counts arising from the 2009 Harper robbery and 

murder.8  With respect to those defendants, the length of delay in bringing them 

to trial on those counts clearly is measured from the time they were first charged 

in the superseding indictment in 2014, and not from the 2009 murder.  Similarly, 

the superseding indictment charged the appellees here not only with additional 

crimes related to the Harper robbery and murder, but also the Singer Counts.  

The length of delay on those counts would similarly be measured from the time 

of the superseding indictment, and not from the 2010 Singer robbery.  There is no 

principled basis to treat the four new charges relating to the Harper robbery and 



8 One of those two defendants, John Coronado, pleaded guilty before trial and 
was a government witness at trial.  Another, Amilcar Ramos, was acquitted at 
trial on all counts. 

                                        30 
 
murder as to the defendant‐appellees in any different way than the charges 

described in these two fact patterns so long as these four new charges are 

“separate” offenses for purposes of Blockburger from the Hobbs Act Conspiracy 

charge in the 2012 indictment. 

      This is a particularly poor vehicle to create the new law proposed by the 

majority.  First, the majority does not suggest that the government bears any 

significant responsibility for any delay that occurred between the filing of the 

superseding indictment and the trial.  Nor did the district court.  As described 

further below, that period of close to three years is almost entirely attributable to 

motions made by the defendants.  Second, the district court was clear that it 

found no deliberate delay by the government at any time and acknowledged that 

the government had advocated in 2012 against delaying pretrial proceedings 

pending a death‐penalty decision.  There is certainly no basis on the record 

before us to find that the government engaged in any manipulation of the kind 

that the majority fears may occur on occasion.  Should there be a record of such 

abuse, the law as it currently exists provides defendants with a remedy. 

      Finally, the majority adopts the “same conduct” test, which is a test 

recently created by the First Circuit in United States v. Handa, 892 F.3d 95, 106‐07 



                                          31 
 
(1st Cir. 2018).  The majority holds that where charges in an original and 

superseding indictment arise from the “same conduct”, the relevant period for 

purposes of the Speedy Trial Clause is the period measured from the original 

arrest or first indictment.9    

       In Handa, the First Circuit declined to apply a Blockburger analysis in 

determining whether a successive prosecution violated the Speedy Trial Clause.  

The defendant in Handa was indicted in March 2011 on fraud charges while 

living abroad.  He was arrested in 2017 when he reentered the country.  Id. at 99.  

Following his arrest, and shortly after the defendant moved to dismiss the 

indictment for a violation of his Sixth Amendment right to a speedy trial, the 

government filed a superseding indictment that contained the same fraud counts 

and a single new count of bank fraud.  The district court dismissed all of the 




9 The majority characterizes my dissent as suggesting that the filing of a 
superseding indictment with new charges starts a new relevant time period.  I do 
not suggest that the filing of a superseding indictment alters the clock for any 
previously filed charge.  That clock remains unaffected by the filing of additional 
charges.  Because Sixth Amendment rights are offense specific, the relevant start 
of the speedy trial period for any new charge will be the date the superseding 
indictment is filed or an earlier date as determined by application of the 
Blockburger test.   

                                         32 
 
charges, and the government appealed only the dismissal of the bank fraud 

charge.  Id. at 100.  

       The First Circuit held that the constitutional speedy trial right on the bank 

fraud charge should be deemed to run from the date of the original indictment.  

Id. at 105.  Because the Sixth Amendment Speedy Trial Clause and the Fifth 

Amendment’s Double Jeopardy bar arise from their “own unique historical 

roots,” it viewed “with skepticism the government’s call for us to import Double 

Jeopardy principles into our Sixth Amendment speedy trial jurisprudence.”  Id. 

(citation omitted).  Instead, the First Circuit constructed a diligence and 

relatedness test for determining when the speedy trial right attaches to a later‐

filed charge.  It held that, in circumstances like the one before it, the bringing of 

an additional charge would not “reset the Sixth Amendment speedy trial clock” 

where  

       (1) the additional charge and the charge for which the defendant 
       was previously accused are based on the same act or transaction, or 
       are connected with or constitute parts of the common scheme or 
       plan previously charged, and (2) the government could have, with 
       diligence, brought the additional charge at the time of the prior 
       accusation. 
Id. at 106‐07. 




                                          33 
 
      The First Circuit’s approach in Handa effectively requires that all possible 

criminal charges be brought at the time of the initial prosecution, or risk their bar 

unless a showing of diligence can be made.  The First Circuit’s test borrows 

word‐for‐word much of the joinder rule in the Federal Rules of Criminal 

Procedure, see Fed. R. Crim. P. 8(a).  But that rule is permissive, rather than 

compulsory, in nature.  It provides that an indictment or information “may” 

charge a defendant with two or more offenses in one indictment if the offenses 

are “of the same or similar character, or are based on the same act or transaction, 

or are connected with or constitute parts of a common scheme or plan.”  Id. 

(emphasis added). 

      The Handa approach, adopted by the majority, effectively imposes 

through the Speedy Trial Clause the very requirements the Supreme Court has 

rejected elsewhere.  In the double jeopardy context, the Supreme Court has 

explicitly rejected any requirement that charges arising out of the same criminal 

transaction be brought in the same prosecution.  See Dixon, 509 U.S. at 704‐05; 

United States v. Felix, 503 U.S. 378, 386 (1992).  And, as a matter of due process, it 

has rejected a requirement of prosecutorial expedition.  United States v. Lovasco, 

431 U.S. 783, 790‐91 (1977).  The First Circuit also appears to have overlooked 



                                          34 
 
that the Blockburger test has already been “import[ed]” into the Sixth 

Amendment in the right to counsel context.  Compare Handa, 892 F.3d at 105, 

with Cobb, 532 U.S. at 173. 

      Sixth Amendment jurisprudence is clear that the protections offered by 

that Amendment are offense specific.  See Cobb, 532 U.S. at 167; McNeil v. 

Wisconsin, 501 U.S. 171, 175 (1991); MacDonald, 456 U.S. at 7; United States v. 

Moore, 670 F.3d 222, 235 (2d Cir. 2012).  Where a successive charge is not barred 

by a Blockburger analysis or the relevant statutes of limitations, then a defendant 

must rely on the protections provided by the Due Process Clause of the Fifth 

Amendment. 

      The majority refers to five other circuit cases which used the date of first 

indictment in their analysis of Speedy Trial Clause claims.  These five decisions 

did not use the “same conduct” test adopted by the majority or the Blockburger 

analysis set out above.  Each of them used a single time frame in their Barker 

analysis and assumed, albeit without much discussion or analysis, that the 

relevant time period for Speedy Trial Clause purposes is the period between the 

initial indictment and the start of trial.  These five decisions in our sister circuits 

provide little support for the path the majority has embarked upon.     



                                           35 
 
      Only one of the five cases, United States v. Battis, 589 F.3d 673 (3d Cir. 

2009), reversed a conviction.  It comes the closest to addressing the effect of a 

superseding indictment on its Barker analysis.  In Battis, the defendant was first 

charged by state authorities in connection with his firing of a weapon at a police 

officer in 2003.  The defendant was indicted by federal authorities for possession 

of a firearm by a convicted felon in 2004, id. at 675, and in a superseding 

indictment in 2006 for possession of ammunition by a convicted felon.  Both 

counts charged a violation of 18 U.S.C. § 922(g)(1) and arose out of the same 

shooting incident.  Id. at 676.  Forty‐five months following the initial indictment, 

the federal trial commenced.  Id.  After conducting an analysis of the Barker 

factors, the Third Circuit vacated Battis’s conviction.  Id. at 684.  In a footnote, the 

Third Circuit wrote:  “We also hold that the speedy trial right was not affected by 

the filing of a superseding indictment in 2006.”  Id. at 679 n.5. 

      In United States v. Black, 830 F.3d 1099 (10th Cir. 2016), the court rejected a 

Speedy Trial Clause challenge to a conviction where it calculated that there were 

roughly twenty‐three months of delay before trial, after aggregating each of the 

time periods during which an indictment was pending and excluding the 

periods between dismissal and the filing of a superseding indictment.  Id. at 



                                           36 
 
1112.  Each of the indictments contained the same charges:  conspiring to 

distribute cocaine, using a telephone to facilitate the conspiracy, and possessing 

cocaine with intent to distribute.  Id. at 1103 n.1, 1104 n.4, 1106 n.11, 1107 n.15. 

      In United States v. Jeanetta, 533 F.3d 651 (8th Cir. 2008), the court rejected a 

defendant’s claim that the fifteen‐month delay between his indictment on drug 

charges and trial had violated his Sixth Amendment rights.  Id. at 656‐57.  Eight 

months after his indictment, the defendant was found and arrested.  Two 

handguns were seized during that arrest.  Weeks before his trial, a superseding 

indictment added firearms charges to the drug charges.  Id. at 653‐54. 

      In United States v. Oriedo, 498 F.3d 593 (7th Cir. 2007), the court affirmed a 

conviction after finding that there was a delay of almost three years between the 

original indictment and trial.  During that interval, there were four superseding 

indictments to add defendants and substantive drug charges to the original drug 

conspiracy charge.  Id. at 597‐98.  In its Barker analysis, the Seventh Circuit 

applied the almost three‐year period of delay to even those substantive drug 

counts added in the superseding indictments.  Id. at 599.  It concluded that it did 

not need to “decide the appropriate treatment of delays occasioned by 

superseding indictments . . . because, even if we were to conclude that every 



                                          37 
 
such delay should be charged to the government, Mr. Oriedo remains 

responsible for multiple additional and significant delays.”  Id. at 599. 

      Finally, in United States v. Milhim, 702 F.2d 522 (5th Cir. 1983), the 

defendant’s Speedy Trial Clause challenge to his conviction was also rejected.  In 

Milhim, there was a seven‐month delay between an initial indictment and trial.  

Id. at 525.  The Fifth Circuit did not separately discuss the shorter time period 

between the superseding indictment and trial, even though that second 

indictment had added several new charges. 

4.  Investigative Delay 

      To the extent that there has been investigative or other delay in bringing a 

charge against a defendant, the prejudice caused by that passage of time is 

“primarily” addressed through the Due Process Clause of the Fifth Amendment 

and the relevant statutes of limitations.  MacDonald, 456 U.S. at 8.  Similarly, 

“[a]ny undue delay after charges are dismissed, like any delay before charges are 

filed, must be scrutinized under the Due Process Clause, not the Speedy Trial 

Clause.”  Id. at 7.  Prosecutors are, however, under no obligation to file charges 

“as soon as probable cause exists but before they are satisfied they will be able to 




                                         38 
 
establish the suspect’s guilt beyond a reasonable doubt.”  Lovasco, 431 U.S. at 

791. 

        Where it is shown that pre‐indictment delay “caused substantial prejudice 

to” the right to a fair trial and that the delay “was an intentional device to gain 

tactical advantage over the accused,” the Due Process Clause requires dismissal 

of the indictment.  Marion, 404 U.S. at 324.  While the Supreme Court has 

declined to define the precise circumstances that will constitute a violation of a 

defendant’s rights under the Due Process Clause for undue delay, Lovasco, 431 

U.S at 797, “proof of actual prejudice” to a defendant makes a due process claim 

“concrete and ripe for adjudication.”  Id. at 789.   

        We have held that “where pre‐indictment delay has been shown to cause 

‘substantial prejudice’ to the defendant’s ability to present his defense and ‘the 

delay was an intentional device to gain a tactical advantage over the accused,’” 

then a violation of a defendant’s due process rights may be found.  United States 

v. Cornielle, 171 F.3d 748, 752 (2d Cir. 1999) (quoting Marion, 404 U.S. at 324); see 

also United States v. Ray, 578 F.3d 184, 199‐200 (2d Cir. 2009); Sorrentino, 72 F.3d 

at 297.  Prejudice from an impairment of the right to a fair trial “is commonly 




                                          39 
 
demonstrated by the loss of documentary evidence or the unavailability of a key 

witness.”  Cornielle, 171 F.3d at 752. 

5.  Application of Blockburger Test to Counts 1‐5 

      As just discussed, Sixth Amendment rights are offense specific.  Therefore, 

a court must decide as to each count whether a defendant’s right to a speedy trial 

was violated.  To do so, the court must first consider when Sixth Amendment 

rights attached to the count. 

      In this case, the Hobbs Act Conspiracy charge first appeared in the original 

indictment filed on March 6, 2012 and was incorporated into the superseding 

indictment as Count One.  The defendants’ Sixth Amendment rights attached as 

to that charge, therefore, on March 6, 2012.  With a limited exception, the 

defendants’ Sixth Amendment rights for the other four Harper counts added 

through the superseding indictment did not attach until the superseding 

indictment was filed on December 12, 2014. 

      Using a Blockburger analysis, the Hobbs Act Robbery and Kidnapping 

charges are separate offenses from the Hobbs Act Conspiracy charged in the 

original indictment.  A substantive crime is a separate offense from a conspiracy 

to commit that substantive crime.  Felix, 503 U.S. at 389; United States v. Sessa, 



                                          40 
 
125 F.3d 68, 71 (2d Cir. 1997).  Kidnapping is also a separate offense from the 

Hobbs Act Conspiracy charge; each requires proof of an element not contained in 

the other.  Compare 18 U.S.C. §§ 1951(a)(b)(1), (b)(2) with 18 U.S.C. § 1201(a). 

      The two Firearms counts charged in Counts Four and Five, however, are 

the same offense as the Hobbs Act Conspiracy charged in Count One to the 

extent that a conviction under either count rests on a jury finding a violation of 

the Hobbs Act Conspiracy charged in Count One.  Count Five charges a violation 

of § 924(c), which addresses use of a firearm during a “crime of violence.”10  The 

crimes of violence identified in Count Five were the crimes charged in Counts 

One, Two, and Three of the superseding indictment.  Count Four charges a 

violation of § 924(j), which addresses the use of a firearm to cause a death during 

a “crime of violence.”11  The crimes of violence identified in Count Four are again 

the crimes charged in Counts One, Two, and Three of the superseding 



10 18 U.S.C. § 924(c)(1)(A) in pertinent part provides that “any person who, 
during and in relation to any crime of violence . . . uses or carries a firearm, or 
who, in furtherance of any such crime, possesses a firearm, shall, in addition to 
the punishment provided for such crime of violence” be punished as set out in 
the statute. (Emphasis added.)  Sections 924(c)(1)(A)(ii) and (iii) provide 
enhanced penalties for brandishing and discharging the firearm. 
11 Section 924(j) provides enhanced penalties for a defendant “who, in the course 
of a violation of subsection (c), causes the death of a person through the use of a 
firearm.”  18 U.S.C. § 924(j). 

                                         41 
 
indictment.  To the extent, therefore, that the Hobbs Act Conspiracy charged in 

Count One serves as the predicate crime of violence for the two Firearms 

counts,12 those counts charge the same offense as the Hobbs Act Conspiracy 

count.13  For the remainder of this discussion, however, it will be assumed that 

the government will not rely on Count One as a predicate crime of violence to 

support a conviction for either Firearms count should the dismissal of the 

superseding indictment be reversed. 

6.  The Superseding Counts:  Counts 2‐5 

      For the reasons already explained, the defendants’ Sixth Amendment 

rights on the four counts added in the superseding indictment attached at the 




  This court recently held that Hobbs Act Conspiracy categorically constitutes a 
12

“a crime of violence” for the purposes of § 924(c).  United States v. Barrett, 903 
F.3d 166 (2d Cir. 2018). 
13 This court has previously held that violent crime predicates and § 924(c) 
firearms offenses are not the “same offense” for the purposes of multiple 
punishment.  United States v. Mohammed, 27 F.3d 815 (2d Cir. 1994).  That 
conclusion does not alter the analysis here.  The Double Jeopardy Clause of the 
Fifth Amendment not only protects against a second prosecution for the same 
offense, it protects as well “against multiple punishments for the same offense.”   
North Carolina v. Pearce, 395 U.S. 711, 717 (1969).  “Where consecutive sentences 
are imposed at a single criminal trial, the role of the constitutional guarantee is 
limited to assuring that the court does not exceed its legislative authorization by 
imposing multiple punishments for the same offense.”  Brown v. Ohio, 432 U.S. 
161, 165 (1977). 

                                         42 
 
time that indictment was filed, which was December 12, 2014.  Those new counts 

were Hobbs Act Robbery, Kidnapping, and two Firearms charges.14  While 

almost three years elapsed before the defendants’ trial began on October 31, 2017, 

there is no basis in this record to find that these counts must be dismissed for a 

violation of the Speedy Trial Clause. 

      The district court found that the government engaged in no deliberate 

delay during this prosecution and the defendants did not identify any specific 

impairment from any delay to their ability to defend themselves at trial.  While 

almost three years elapsed between the filing of the superseding indictment 

before the trial began, there is no significant delay ‐‐ whether deliberate or 

neutral ‐‐ that may be properly attributed to actions taken by the court or the 

government during that period, or to their inaction.  Almost all of the time was 

spent in the ordinary course of responding to the new charges contained in the 

superseding indictment or was delay that is attributable to the defendants.   



14 Green was transferred to federal custody on February 24, 2012 on a complaint 
charging him with the substantive crime of Hobbs Act Robbery.  That charge, 
however, was effectively dismissed under the Speedy Trial Act once he was 
indicted on a single count of Hobbs Act Conspiracy, and after 30 days had 
elapsed without indictment on the substantive charge.  18 U.S.C. § 3161(b).  “Any 
undue delay after charges are dismissed . . . must be scrutinized under the Due 
Process Clause, not the Speedy Trial Clause.”  MacDonald, 456 U.S. at 7. 

                                         43 
 
      Following the government’s production of discovery related to the new 

charges contained in the superseding indictment, the defense filed omnibus 

motions.  The earliest of these motions was filed on March 30, 2015, and the last 

was submitted on May 1.  Two oral arguments and an evidentiary hearing took 

place in May, June, and July of 2015.  A month was lost between July and August 

2015 waiting for a court reporter to file a transcript.  From August 2015 to 

January 2016, the defendants completed the filing of their post‐hearing 

submissions.15  From January to June 2016, Curcio proceedings took place to 

determine whether counsel for the two newly added defendants ‐‐ John 

Coronado and Amilcar Ramos ‐‐ and for Green had a conflict of interest.  After 

those proceedings concluded, the magistrate judge issued a fifty‐seven‐page 

Report and Recommendation on July 6, 2016 (“Report”).  The defendants were 

granted extensions until April 7, 2017 to complete briefing on their objections to 

the Report.  Although some of these extension requests referenced issues with 

defense counsel obtaining access to their clients, not all did.  On April 26, 2017, 

the district court adopted the Report in full.  




  Green timely filed his post‐hearing brief on October 9, 2015, but Rodriguez did 
15

not file until January 7, 2016, and Black did not file until January 20, 2016. 

                                          44 
 
      At a conference on May 25, 2017, the district court scheduled a trial to 

begin on October 31, 2017.  During this interval, Green’s counsel was unavailable 

for extended periods, codefendant Coronado’s motion to suppress was resolved, 

and the parties’ motions in limine were filed and resolved.  On October 19, the 

defendants’ motions for severance, with the exception of Coronado’s, were 

denied.  

      When Green filed his October 2017 motion to dismiss the superseding 

indictment on the ground that his right to a speedy trial under the Sixth 

Amendment had been violated, he principally complained that the long delay in 

his trial was attributable to the government’s filing of a superseding indictment 

twenty‐one months after filing the original indictment, and to the government’s 

and his codefendants’ motions for extensions of time to file pretrial motion 

papers.  He identified at most four months of the delay that followed the filing of 

the superseding indictment as attributable to the government.16 



16 In Green’s motion to dismiss the indictment for violation of the Speedy Trial 
Clause, he calculated 654 days of delay following the filing of the superseding 
indictment.  The motion included a table identifying each delay, including which 
party sought the delay or was responsible for it.  The chart attributes the majority 
of the delay during the period following the filing of the superseding indictment 
to extension requests sought by defense counsel.  Less than four months of the 
delay identified in the chart is attributed to the government or to the court. 

                                         45 
 
      For their part, the magistrate judge and district judge acted with 

reasonable dispatch.  The magistrate judge issued his fifty‐seven‐page Report 

within a month of the defendants’ massive omnibus motions being fully 

submitted.17  With similar efficiency, the district judge ruled on all of the many 

objections to that Report within a month of those objections being fully 

submitted. 

      While the delay of almost three years between the filing of the superseding 

indictment and the trial is long, the record does not permit a finding that this 

delay violated the Speedy Trial Clause.  The defendants did not make any 

developed argument below, or on appeal, that their rights under the Speedy 

Trial Clause were violated because of any particular failure by the government or 

the court that occurred after the superseding indictment was filed.  Equally 

significant, they have never contended that the Speedy Trial Act was ever 

violated in this case. 




17 Among the motions filed by Green that the magistrate judge denied was a 
motion to dismiss Counts 6‐9, the Singer Counts, of the superseding indictment 
for pre‐indictment delay in violation of the Due Process Clause of the Fifth 
Amendment. 

                                         46 
 
      The omission of any such argument is easily explained.  When the 

superseding indictment was filed, it added two defendants, four more Harper‐

related counts, and charges relating to the Singer robbery, a robbery entirely 

separate from the robbery and murder of Harper.  The defendants requested and 

were granted numerous extensions to pursue their challenges to the indictment 

and the government’s trial evidence.  There is no reason to be critical of those 

many requests.  If convicted at trial on the most serious count, they faced a 

mandatory term of life imprisonment.  In each instance the judges supervising 

the proceedings found the extensions were in the interest of justice.   

      Reduced to its essence, the defendants complain principally that the 

government continued its investigation into Harper’s murder following the filing 

of the 2012 indictment and that they suffered from the knowledge that that 

continuing investigation might yield a superseding indictment that included 

death‐eligible counts.  In granting the defendants’ Sixth Amendment motion, the 

district court adopted that argument and emphasized that the defendants 

suffered throughout the period before the government filed the superseding 

indictment from the unique anxiety that comes with the looming prospect of the 

death‐penalty.  In affirming the dismissal of Counts 2‐5, the majority also 



                                         47 
 
emphasizes the prejudice to the defendants from the prospect that they might be 

facing a capital prosecution.  Within a month of the filing of the superseding 

indictment, however, the government notified the defendants that it would not 

pursue the death penalty.  The concern expressed about the nearly three years of 

uncertainty that the defendants experienced is, therefore, a concern about the 

government’s alleged investigative delay in filing the superseding indictment.  

But, as discussed earlier in this dissent, to the extent there was any investigative 

delay in filing new charges, a defendant’s right to obtain a dismissal of those 

charges because of that delay “is protected by the Due Process Clause and by 

statutes of limitations.”  MacDonald, 456 U.S. at 8.  Such investigative delay, even 

if the record developed below permitted us to find that it existed, does not 

constitute a basis for dismissing the four counts added in the superseding 

indictment pursuant to the Speedy Trial Clause.18 

      Therefore, because the Sixth Amendment does not allow a court to dismiss 

the four new counts in the superseding indictment because of presumed pre‐

indictment delay, the present record does not provide a basis to dismiss those 



  As noted above, the defendants moved to dismiss the Singer Counts based on a 
18

violation of the Due Process Clause; they did not move to dismiss Counts 2 to 5 
of the superseding indictment on such a theory. 

                                         48 
 
counts.  Because the district court’s legal analysis of the Sixth Amendment 

challenge to these four counts was legally flawed, I would reverse its decision to 

dismiss the four Harper Counts added in the superseding indictment.  Because 

its fact finding (and the positions taken by the defendants below) foreclose any 

finding of a Sixth Amendment violation as to these counts, I do not find that a 

remand is necessary for further development of the record. 

7.  Count One:  Hobbs Act Conspiracy Count 

      There was a delay of sixty‐eight months in the trial of Count One:  from 

March 2012 to October 2017.  This is presumptively prejudicial.  I would affirm 

dismissal of that count, although not for the reasons given by the district court.  

See Flood v. Just Energy Marketing Corp., 904 F.3d 219, 238 (2d Cir. 2018) 

(Courts of Appeals may affirm on any grounds that are supported in the record.). 

      The Sixth Amendment requires significantly more vigilance from both the 

court and the government than was demonstrated here.  Having not yet held a 

trial on the Hobbs Act Conspiracy charge when the superseding indictment was 

filed in December of 2014, the district court should have promptly convened the 

parties and considered with them whether the trial on the Hobbs Act Conspiracy 

charge alone should proceed promptly or not.  If the court did not initiate that 



                                         49 
 
inquiry, then the government should have requested that it do so.  Since that was 

not done, we are left to speculate how the parties would have weighed that 

calculus and what positions they would have taken.  Whatever positions the 

parties took, the court should have timely weighed the relevant factors under 

Barker and set a schedule accordingly.  Instead, on the eve of trial in the Fall of 

2017 the defendants filed their motion seeking dismissal of all counts in the 

superseding indictment ‐‐ including those counts related to the Singer robbery ‐‐ 

for a violation of their Sixth Amendment speedy trial rights. 

      Significant delay is also attributable to the fact that the district judge 

referred pretrial proceedings to the magistrate judge.  Even when an able and 

diligent magistrate judge is managing pretrial proceedings, as was the case here, 

proceedings are almost invariably more extended than they would be without 

the additional layer of judicial supervision.  Because the parties have a right to 

appeal any decision made by the magistrate judge, see Fed. R. Crim. P. 59, a 

magistrate judge is often less likely to rule from the bench and rely on the record 

created of his or her decision by the court reporter.  The time needed to reduce 

the reasons for a ruling to a written decision adds to the length of proceedings.  

The parties must also be afforded an opportunity to object to that written 



                                          50 
 
decision, and the district court must be given an opportunity to review the 

magistrate judge’s rulings in light of those objections, further extending the 

length of the proceedings.  If a district court employs a magistrate judge to assist 

it in managing its busy criminal docket, the district court must ensure that any 

division of responsibilities does not adversely impact its own duty to schedule a 

speedy trial. 

      I cannot affirm the dismissal of Count One, however, for the reasons on 

which the majority places its greatest emphasis.  We do not have a record to 

support the harshest of the majority’s judgments about the government.19  The 

majority acknowledges that the district court did not find any intentional delay 



19 The majority finds that the government bears the burden of nine months of 
delay between April 2012 and December 2012 because of the “threat” that the 
proceedings might “ultimately turn capital and nullify the work done to date.”  
The majority accuses the government of inaction and indecision over whether to 
seek the death penalty, and describes it as a “the neglected death‐penalty 
decision.”  It accuses the government of “dangl[ing]” the prospect of a capital 
prosecution.  It also notes that a new round of pretrial litigation, occasioned by 
the filing of the superseding indictment, is properly attributable “to the 
government’s poor case management.”  It asserts that the filing of the 
superseding indictment effectively “scrubb[ed]” two years and nine months of 
belabored pre‐trial litigation. 
 


 

                                         51 
 
by the government.  Nonetheless, the majority is highly critical of the 

government.  Its criticism is essentially a criticism that the government continued 

its investigation of Harper’s murder and that the charges accusing the 

defendants of causing that murder were not filed until almost three years after 

the defendants were initially indicted.   

          First, as explained by the Supreme Court, prosecutors are encouraged to 

investigate crimes thoroughly and to exercise their discretion to prosecute with 

care.  

          Rather than deviating from elementary standards of fair play and 
          decency, a prosecutor abides by them if he refused to seek 
          indictments until he is completely satisfied that he should prosecute 
          and will be able promptly to establish guilt beyond a reasonable 
          doubt.  Penalizing prosecutors who defer action for these reasons 
          would subordinate the goal of orderly expedition to that of mere 
          speed. 
Lovasco, 431 U.S. at 795 (citation omitted). 

          In any event, as early as May 17, 2012, the government indicated that it did 

not want to delay the proceedings on the pending one‐count indictment because 

it might one day develop sufficient evidence to file a superseding indictment 

with a death‐eligible count.  By August 2, 2012, defense counsel agreed that a 

motion schedule should be set based on the single charge in the pending 

indictment, with the understanding that supplemental motions addressed to a 

                                            52 
 
superseding indictment could be filed in the event one were forthcoming.  The 

government reiterated at a December 4, 2012 conference that “the bottom line is 

there’s a one‐count Hobbs Act indictment, and that’s what we’re litigating now.”  

The Assistant United States Attorney acknowledged that there was a possibility 

that a superseding indictment would be filed at some time, but he was hesitant to 

make any prediction about that. 

      Then, having obtained a plea of guilty and cooperation from Callahan on 

February 14, 2014, the government obtained a superseding indictment in 

December of 2014, and advised the defendants one month later that it would not 

be seeking the death penalty.  The district court did not find, and the record does 

not permit us to find, that the government was less than diligent in connection 

with seeking additional evidence against the defendants or in filing the 

superseding indictment with additional counts related to the murder.  We have 

no record of what leads the government pursued, what strategies it employed, 

how it staffed its investigation, what hurdles it confronted and overcame, or 

virtually anything else that would permit us to find that the government was or 

was not diligent in pursuing the murder investigation and filing the December 




                                        53 
 
2014 superseding indictment.  The record does contain, however, the district 

court’s finding that “there is no deliberate delay that this Court can detect.”   

      The majority principally faults the government for its statements in 2012 

about when the Department of Justice might make the final decision on whether 

it would pursue the death penalty.  It also faults the government because the 

specter of potential death‐eligible charges hung over the case.20  For example, the 

majority attributes to the government significant delay “from the threat that the 

proceedings would ultimately turn capital and nullify the work done to date.”21  

But, the fact that prosecutors would continue their investigation into Harper’s 

murder was neither surprising nor unusual; everyone understood that Harper 

had been murdered.  It was also well understood that the procedural protections 

surrounding a decision to seek the death penalty are substantial and complex.  

No final decision regarding the death penalty could be communicated unless and 

until the government amassed the evidence to file a superseding indictment with 




20 The majority criticizes the government for its “inaction and subsequent 
indecision over whether to seek the death penalty.” 
21 While I disagree that any work was nullified by the filing of a superseding 
indictment, I readily acknowledge that the progress toward a trial date was 
impacted by that filing and required all the parties and the district court to 
confront head‐on the impact of that filing on the scheduling of trial.  

                                          54 
 
death‐eligible charges.  And the final decision resided not with the local U.S. 

Attorney’s Office but with the Attorney General of the United States.  When the 

superseding indictment was filed, the decision not to seek the death penalty was 

promptly communicated.22 

          When a criminal charge is eligible for imposition of the death penalty, 

there is a process that federal prosecutors are required to follow.  They do not 

have the option of telling the Department of Justice or defendants that they have 

independently decided not to pursue the death penalty.23  As reflected in the 

United States Attorney’s Manual,24 prior to seeking an indictment for an offense 

potentially punishable by death, a local United States Attorney’s Office is 

required, absent extenuating circumstances, to consult with the Department of 

Justice’s Capital Case Section in Washington, D.C.  Ordinarily, the U.S. Attorney 

must give defense counsel a reasonable opportunity to present information 


  The record does not include information about either the investigative work 
22

done by prosecutors or their efforts to comply with Department of Justice death 
penalty procedures during the period following February 14, 2014, when 
Antoine Callahan pleaded guilty and decided to cooperate.  
23 The Department of Justice’s decades‐old decision to remove local discretion 
over death penalty decisions, even decisions not to pursue the death penalty, 
was motivated in part by a desire to minimize racial disparities across the nation 
in death penalty decisions. 
24    U.S. Dep’t of Justice, Justice Manual, Chapter 9‐10.000. 

                                            55 
 
which may bear on the decision whether to seek the death penalty and must 

submit its own recommendation to the Capital Case Section, along with 

extensive documentation.25  The U.S. Attorney is encouraged to consult with the 

family of the victim.  The case is reviewed by the DOJ Capital Review 

Committee.26  The Deputy Attorney General makes a recommendation to the 

Attorney General and the Attorney General makes a final decision on whether 

the government should file a notice of intent to seek the death penalty.  The 

prosecutor is instructed to “promptly” inform the district court and counsel for 

the defendant once the Attorney General has made the final decision.  The timing 

here suggests that the prosecutor had responsibly done the groundwork with the 

Department of Justice; the “no seek” decision was communicated to the 

defendants promptly after the filing of the death‐eligible counts.     




25 In this case, although defense counsel was prepared to present mitigating 
information, that information was never sought by the government. 
26 The majority notes, with some disapproval, that at the December 4, 2012 
conference the government disclosed that it “had not even met with the 
Department of Justice to discuss whether to seek the death penalty.”  According 
to Department of Justice procedures, however, such meetings are only held 
where a member of the Capital Review Committee requests them or when the 
prosecutor has recommended seeking the death penalty.  U.S. Dep’t of Justice, 
Justice Manual § 9‐10.130.  There is no indication in the record that either of those 
circumstances ever occurred here. 
                                          56 
 
      Accordingly, I would affirm the dismissal of Count One on the ground 

that the delay of sixty‐eight months between indictment and trial violated the 

defendants’ rights under the Sixth Amendment’s Speedy Trial Clause.  I reject, 

however, the majority’s conclusion that such a result is required because the 

“government dangled the prospect of a capital prosecution” over the defendants 

for two years and ten months.  The record does not provide a basis to find the 

investigative delay that the majority presumes. 

                                    Conclusion 

      To summarize, I would hold that the Sixth Amendment right to a speedy 

trial, like other Sixth Amendment rights, attaches at the initiation of adversary 

proceedings.  This is customarily the filing of an indictment or information, or 

presentment on a criminal complaint. 

      A corollary to that conclusion is that the speedy trial right is offense 

specific, and attaches to the charges listed in the complaint, indictment or 

information.  Later‐filed charges only relate back to the date of an initial charge 

for speedy trial purposes when those later charges are the “same offense” as 

determined through a Blockburger analysis. 




                                         57 
 
      Because, under Blockburger, the crimes charged in Counts 2‐5 of the 

superseding indictment are not the same offense as the count charged in the 

initial indictment (which is repleaded as Count One in the superseding 

indictment), the length of delay with respect to these counts is measured from 

the time the superseding indictment was filed, that is, December 12, 2014.  With 

respect to those four counts, any investigative delay that occurred before that 

time is addressed by the Due Process Clause of the Fifth Amendment, not the 

Speedy Trial Clause of the Sixth Amendment.   

      I agree with the majority that the length of delay between the filing of the 

charge contained in Count One in March 2012 and the beginning of trial in 

October 2017 is presumptively prejudicial and I would affirm the dismissal of 

that count.  I disagree with the majority’s conclusion that that delay is 

attributable, on this record, to a delay by the government in either its continued 

investigation of the murder or its death penalty determination. 

      I believe it would be wrong to conclude from the majority’s decision either 

that prosecutors should defer filing any charge until they have exhausted their 

investigation and can bring all appropriate charges at one time, or that having 

filed initial charges prosecutors should not continue to pursue investigative leads 



                                         58 
 
and file a superseding indictment with more charges where it is appropriate to 

do so.  This disturbing case should not make the challenging work of prosecutors 

and defense counsel more difficult.  I believe that the appropriate lesson to draw 

from this case is that judges and prosecutors must be diligent to ensure that the 

Sixth Amendment’s guarantee of a speedy trial is fully enforced.  Defendants 

must be given timely opportunities to make informed decisions about the 

scheduling of their trials, courts must carefully manage criminal proceedings so 

that trials are scheduled with the dictates of the Sixth Amendment and Barker in 

mind, and a record must be created of those opportunities and the decisions 

made by all parties and the court. 




                                        59